

Exhibit 10.76
 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO
OMITTED.
 






United Contract:  178101


November 1, 2008






















United Express® Agreement


between


United Air Lines, Inc.


and


Colgan Air, Inc.



 
 

--------------------------------------------------------------------------------

 

UNITED EXPRESS® AGREEMENT


This Agreement is between UNITED AIR LINES, INC., a Delaware corporation, with
its worldwide headquarters located at 77 W. Wacker Drive Chicago, IL 60601
(“United”), and COLGAN AIR, INC., a Virginia corporation, having its principal
mailing address at 10677 Aviation Lane, Manassas, VA 20110 (“Contractor”).


WITNESSETH:


WHEREAS, United holds a certificate of public convenience and necessity issued
pursuant to the Federal Aviation Act of 1958 authorizing United to engage in air
transportation of persons, property and mail, and is a major airline providing
scheduled air service in both national and international markets;


WHEREAS, Contractor holds a certificate of public convenience and necessity
issued pursuant to the Federal Aviation Act of 1958 authorizing Contractor to
engage in air transportation of persons, property and mail, and provides high
frequency, short-haul scheduled service in particular regions;


WHEREAS, United owns various trademarks, service marks, trade names, logos,
emblems, uniform designs and distinctive exterior and interior color decor and
patterns for its aircraft, including, but not limited to, the service mark
United Express (hereinafter referred to individually and collectively as “United
Marks” or “Marks”);


WHEREAS, United has entered into agreements with several regional carriers to
provide air transportation services under the United Express mark for city pairs
where it is generally uneconomic for United to operate such services;


WHEREAS, United will provide Contractor, pursuant to the terms of this
Agreement, a non-exclusive license to use one or more of the United Marks in
connection with Contractor’s United Express Services.


NOW, THEREFORE, in consideration of the foregoing premises, mutual covenants and
obligations hereinafter contained, the parties agree as follows:


I. DEFINITIONS
 
A. “Apollo Services” means the computerized Apollo Reservations and Ticketing
Service (or any similar or substitute service offered by or on behalf of
United), which performs flight, hotel, rental car and other travel related
services, reservations and ticket issuance functions.
 
B.  “Contractor’s United Express Services” means the services or operations
provided and maintained by Contractor or its affiliates in connection with
providing scheduled air transportation service as a United Express Carrier.
 
C. “Customer Service Policies and Procedures” means the procedures prescribed by
United from time to time (including, but not limited to, United’s “Series 65”
regulations and customer service resources contained in the Apollo Services
system) that describe United’s approved procedures for various activities
relating to the provision of air transportation services.
 
D. “Default” means, individually or collectively, a Section A Default, a Section
B Default, a Section C Default, a Section D Default, or a Section E Default,
each as defined in Article XVII.
 
E. “Designated Personnel” means all of Contractor’s employees who provide
Contractor’s United Express Services in job classifications requiring direct
public contact.
 
F. “Effective Date” is defined as November 1, 2008.
 
G. “Environmental Laws” means all federal, state, local and foreign laws and
regulations, and airport rules, regulations and policies relating to pollution
or the environment, including, without limitation, laws and regulations relating
to emissions to the air, discharges to surface and subsurface waters, safe
drinking water, the storage, release, disposal, transport or handling of
chemicals, pollutants, contaminants, wastes, hazardous substances, petroleum and
petroleum products, and aircraft noise, vibration, exhaust and overflight.
 
H. “Ground Handling Agreement” means any agreement between United and a Ground
Handling Provider covering the provision of Ground Handling Services to
Contractor.
 
I. “Ground Handling Provider” means, for each city in which Contractor operates
flights in Contractor’s United Express Services, either United or another entity
selected by United (which, in some cities, will be Contractor) to provide Ground
Handling Services to Contractor in that city.
 
J. “Revenue Passenger” means each passenger traveling on Contractor in
connection with Contractor’s United Express Services who holds a ticket
(electronic or otherwise), flight coupon, voucher or other form of document that
(i) entitles that passenger to board an aircraft and (ii) is issued pursuant to
or in connection with a published or unpublished fare.  Passengers traveling on
a purchased ticket (including ID50 airline industry reduced rate tickets),
wholesaler voucher, or voucher issued as denied boarding compensation, shall be
considered to be Revenue Passengers.  A passenger traveling on a single
itinerary from an origin city to a destination city shall count as one Revenue
Passenger regardless of the number of segments that are included in such
itinerary.  In addition, passengers traveling on a free ticket as (or as part
of) a Mileage PlusÒ award or a free ticket issued in conjunction with a
two-for-one fare or other similar fare established by United, shall be
considered to be Revenue Passengers.  A passenger traveling on any other type of
free or service charge-based ticket, including, but not limited to, a site
inspection ticket, or wholesaler compensation ticket, any travel agent or
wholesaler traveling on a positive space or space available ticket, and any
employee of United, Contractor or any other carrier traveling on either a
positive space or space available ticket, shall not be considered a Revenue
Passenger.
 
K. “Support Services” means those activities set forth in Article III which are
related to the operation of airline services except during flight.
 
L. “United Express Carrier” means an air carrier which has been contractually
given a non-exclusive license to use the mark United Express and one or more
other United Marks in connection with providing air transportation service to
United pursuant to an agreement between United and such air carrier.
 
M. “United Express Service Standards” means the procedures prescribed by United
that describe United’s approved standards, policies, requirements and procedures
for various activities relating to the provision of air transportation services
by all United Express carriers, and as modified from time to time in accordance
with this Agreement; provided, however, that “United Express Service Standards”
shall not include any standards, policies, requirements or procedures, whether
or not specified on the attached appendices, that conflict with or are otherwise
inconsistent with the terms of this Agreement.
 
II. SCOPE, TERM, AND CONDITIONS
 
A. SCOPE
 
The scope of this Agreement pertains to the type and number of Contractor’s
aircraft set forth in Appendix B.  The covenants and other agreements contained
herein shall only pertain to Contractor’s use of the aircraft set forth in
Appendix B and Contractor’s provision of United Express Services (other than the
provisions of Article VI which shall apply to all of Contractor’s operations).


B. TERM
 
This Agreement will become effective at 12:01 a.m., Chicago, Illinois time, the
Effective Date and shall terminate on December 31, 2011, unless it is terminated
at an earlier date pursuant to one or more of the provisions of this Agreement.


III. SUPPORT SERVICES
 
A. GENERAL
 
1. Support Services.  United and Contractor will provide Support Services and
facilities to the extent and in the manner set forth in the subsequent
provisions of this Article III.  All such Support Services set forth in this
Article III will be furnished only with respect to Contractor’s United Express
Services.  United, at its expense, will retain a Ground Handling Provider in the
cities specified on Appendix B.  United will cause the Ground Handling Provider
to provide Ground Handling Services to Contractor in that city to the extent and
in the manner set forth in the subsequent provisions of this Article
III.  Appendix C identifies the certain minimum Ground Handling Services to be
provided by each Ground Handling Provider.
 


B. SPECIAL SUPPORT SERVICES
 
In addition to other services to be made available to or provided to Contractor
pursuant to this Agreement and the applicable Ground Handling Agreement for each
city, United agrees that it or its designees will provide and Contractor agrees
to use the following services and facilities for Contractor’s United Express
Services, be they provided by United or its designee:


1. Use of the United Designator Code.  All scheduled air transportation provided
by Contractor as a part of Contractor’s United Express Services will be
displayed in Apollo Services, the Official Airline Guide (“OAG”) and all other
computerized reservations systems, using the appropriate United designator code,
“UA” or “UA*,” and a flight number within a range of flight numbers assigned by
United.
 
2. Use of Apollo Services.  In selling and providing Contractor’s United Express
Services, Contractor and the Ground Handling Provider will only use Apollo
Services, including United’s automated check-in, United’s ticketing (including
United’s electronic ticketing service, E-TicketSM) and boarding passes, advance
seat reservation system and United’s automated baggage tag printing and baggage
tracing systems.
 
3. Participating in United’s Mileage PlusÒ Program.  At United’s discretion, all
passengers traveling on a flight segment included in Contractor’s United Express
Services, whether or not in conjunction with a United flight segment, will be
awarded mileage credits for United’s Mileage Plus Program.  Contractor shall not
participate in the frequent traveler program of any other carrier in connection
with Contractor’s United Express Services, unless otherwise mutually agreed
between United and Contractor in any Mileage Plus Participation Agreement or
under another writing between the parties.
 
4. Denied Boarding.  Contractor will provide United, upon specific written
request by United, station information regarding any weight restrictions and
aircraft limitations that could result in denied boardings.  Such requests will
be made by United’s Revenue Management Department (WHQIM) and written responses
from Contractor shall be provided within two (2) weeks of such request.  If
Contractor fails to provide the information within two weeks of a request by
United, Contractor will absorb all denied boarding expenses incurred as a result
of Contractor’s failure timely to provide weight restrictions and aircraft
limitations.
 
5. Revenues and Passenger Data.  United will provide Contractor on an as-needed
basis passenger and flight related data as is necessary for Contractor to
perform its obligations hereunder, including revenue accounting and other
financial and operational obligations.
 
C. COMMUNICATIONS
 
1. Telephone and Data Lines.  United, at its expense, will provide and maintain
or arrange for the provision of reservations telephone lines connecting
Contractor’s headquarters with United’s Reservations Centers.  United, at its
expense, will establish, operate and maintain, or arrange for the provision of,
the data circuits linking the United-approved data processing equipment at the
airport facilities of Contractor and the Ground Handling Provider and other
selected locations with Apollo Services. United will determine, at its sole
discretion, the necessity and feasibility of installing all such communications
equipment and backup lines (including ticket printers, CRTs, other monitors, and
computers, as applicable), so long as the quantity and quality of such equipment
is determined under the same policies, adjusted by passenger volumes or facility
requirements, that are applied by United in determining the quantity and quality
of communications equipment at United’s airport facilities.
 
2. Protection of Circuits.  Contractor will take all necessary precautions to
protect the data circuits provided for Contractor’s use pursuant to this
Agreement by United or its designee.
 
D. RESERVATIONS
 
1. Reservations Functions.  United agrees to provide, at its expense, the
following reservations functions for Contractor’s United Express Services:
 
a. Answering reservations telephones, providing information regarding schedules
and fares, making bookings and providing other services normally associated with
airline reservations services in accordance with United’s established
procedures.
 
b. Providing personnel so that telephone calls are answered at a service level
determined by United.
 
c. Answering all calls terminating on specified telephone lines as United or
United Express, at United’s option.
 
d. To the extent practicable, re-accommodating and notifying passengers of
confirmation on United, Contractor and other airlines and clearance from
wait-list.
 
e. Reviewing and processing inbound prepaid ticket advices.
 
f. Providing reservations services to the hearing impaired via a special
telephone number during normal business hours.
 
2. Apollo Services Activities.  Contractor agrees to use, and United will cause
the Ground Handling Provider to use, Apollo Services for the following
activities for Contractor’s United Express Services, which are to be provided at
no charge to Contractor and the Ground Handling Provider by United:
 
a. Establishment, maintenance, display and change of passenger name records
(PNRs).
 
b. Confirmation of passengers against seat inventory on Contractor’s United
Express Services and United’s scheduled flights and on other airlines where
flight availability is maintained in Apollo Services.
 
c. Maintenance of seat availability for Contractor’s United Express Services
scheduled flights.
 
d. Transmission of availability status messages (AVS) for Contractor’s United
Express Services scheduled flights to other airlines with which United has an
agreement in accordance with Standard Industry Passenger Procedures (SIPP).
 
e. Process inbound reservations messages received from ARINC addressed to
Contractor.
 
f. Routing of all inbound messages received from ARINC, other than as stated in
Article III.D.2.e above, to a computer message queue.
 
3. CRS Fees.  United shall be directly liable to pay, and shall pay, all
Computer Reservations System fees (“CRS Fees”) as a result of passengers booked
on flights in Contractor’s United Express Services.
 
4. Travel Agent Commissions.  United will be responsible for all travel agent
commissions charged in connection with the sale of tickets or other services on
Contractor’s United Express Services.
 
E. OPERATIONS
 
1. No Flight Dispatch Duty.  Contractor will be solely responsible for, and
United will have no obligations or duties with respect to, the dispatch of
Contractor’s flights.  For the purposes of this Article III.E.1, the term
“dispatch” will include, but will not be limited to, all planning of aircraft
itineraries and routings, fueling and flight release.
 
2. Compliance with Statutes.  Contractor agrees that all air transportation
services performed by it pursuant to this Agreement or otherwise will be
conducted in full compliance with all applicable statutes, order, rules and
regulations, whether now in effect or hereafter promulgated, of all governmental
agencies having jurisdiction over Contractor’s operations, including, but not
limited to, the Federal Aviation Administration (“FAA”) and the Department of
Transportation (“DOT”).  Contractor’s compliance with such governmental statues,
orders, rules and regulations will be the sole and exclusive obligation of
Contractor and United will have no obligation, responsibility or liability,
whether direct or indirect, with respect to such matters except as otherwise
expressly provided herein.  Additionally, Contractor will comply during the term
of the Agreement with the United/United Express Safety Standards, as described
on Appendix E.
 
3. Weather Information Service.  From time to time and upon the request of
Contractor or its flight crews, United may furnish Contractor’s flight crews
with such U.S. Weather Bureau information or data as may be available to United;
provided that (i) in furnishing any such weather information or data to
Contractor, neither United nor its employees or agents will be responsible or
liable for the accuracy thereof and, (ii) any and all costs or expenses
associated with such weather information or data will be paid by Contractor.
 
4. Diversions.  The following rules shall apply when any scheduled flight
operated by Contractor in Contractor’s United Express Services is diverted to a
city other than the scheduled destination city.
 
a. Generally.  All operating statistics (departures, passengers, etc.) will be
counted to determine fees payable by Contractor to United.
 
b. Busing.  The costs of busing passengers to the original destination city will
be borne by Contractor.
 
c. Repositioning Costs.  United will not pay any costs associated with any
re-positioning flight required as a result of the diversion of any flight to a
city.
 
5. Ground Delay Program.  Contractor will participate in United’s ground delay
program, which stipulates that United may request Contractor to cancel flights
to free ATC slots at a hub when the FAA or United’s Station Control Center has
initiated a Ground Delay Program (“GDP”).   For the purposes of Contractor’s On
Time Performance grade, if for any month, Contractor’s ratio of GDP-caused
delays versus scheduled departures is greater than the average United Express
ratio of GDP-caused delays versus scheduled departures, then Contractor’s On
Time Performance grade will be set equal to goal.
 
F. TARIFFS AND SCHEDULE PUBLICATION
 
1. General.  Contractor will be responsible for local pricing for the markets
defined in Appendix B.  United will be responsible for pricing for all
connecting origins and destinations on flights operated by Contractor..  United
shall comply with applicable governmental regulations pertaining to public
disclosure of fares, rates and rules tariffs.
 
2. Passenger Fare Tariffs.
 
a. United shall comply with applicable governmental regulations pertaining to
public disclosure of fares, rates and rules tariffs and shall pay for any fines
or civil penalties incurred by Contractor as a result of violations by United
thereof, and for the cost of defense of such claims of violations including the
cost of defending or negotiating the terms of a consent order or decree.  All
passenger fare tariffs published for Contractor’s United Express Services shall
be included as part of United’s tariffs.
 
b. Contractor shall notify the Airline Tariff Publishing Company or any
successor company performing the same or equivalent services (“ATPCO”) that
United is authorized to supply, modify or withdraw such rates with
ATPCO.  United may file changes to such fares from time to time with ATPCO as UA
fares.
 
3. Timetables.  United will reflect Contractor’s United Express Services in
computerized reservations systems and United’s internal reservations system as
UA flights, and Contractor’s United Express Services flight connections to
United will be listed as UA connections.  United will provide information such
that references in computerized reservations systems and United’s internal
reservations system to Contractor’s United Express Services will also contain
notations indicating that such services are performed by Contractor as an
independent contractor under the appropriate United Marks.  A similar notation
will be made in the OAG or any successor publication commonly used by the
airline industry for the dissemination of schedule information.  Such notations
shall comply with all applicable regulations of DOT.
 
G. ADVERTISING AND PROMOTIONS
 
1. Travel Certificate Program.  United will allow Contractor to accept, and
Contractor agrees to accept, United/United Express Amenities, Promotional
Discount(s) and/or Free Travel Certificates on Contractor’s flight segments,
whether or not in conjunction with a United flight segment.
 
2. Right to Advertise Using Marks.  To the extent Contractor is licensed to use
the Marks, Contractor may in its capacity as a United Express Carrier and at its
sole expense use the marks to advertise Contractor’s United Express
Services.  However, any and all such advertisements using one or more of the
United Marks will identify United as the owner of those United Marks (including
in any state company name registrations required of Contractor), and to the
extent that any Mark is registered, will so specify.  Notwithstanding the above,
no advertisement, solicitation, document or other material using any United Mark
will be published or otherwise promulgated without United’s prior inspection and
written approval.  No advertising that relates in any way to United, United
Express or Contractor’s United Express Services will be placed by Contractor
with an outside advertising agency unless United has given its prior consent
regarding copy, layout and the specific media plan.  In addition, where United
has agreed to share the costs of any such advertising, Contractor will obtain
the prior written consent of United regarding the funds to be expended for such
advertising.
 
3. Prior Approval of United.  Contractor agrees that it will not use (or attempt
to register) any United trade name or service mark, including, but not limited
to, the names “UNITED AIR LINES, INC.,” “UNITED AIRLINES,” or “UNITED,” or
United’s logo in any advertising, or other document or material without first
obtaining United’s prior written approval of each such use.
 
H. AUTOMATION
 
1. Generally.  Contractor and United shall determine information technology
resources necessary to perform functions required by this agreement, and the
parties agree to maintain appropriate levels of confidentiality and care as
detailed in this article of all related technology and information.
 
2. Use and Protection.  Contractor agrees to comply with and abide by all terms
and restrictions imposed by United on the use of Apollo Services and associated
Automation Equipment.  Automation equipment includes the technology and
information used to process reservations, tickets, and revenue. Contractor
agrees that all instructions, procedures and manuals provided by United in
connection with Contractor’s use of Apollo Services and Automation Equipment
(“Automation Information”) are and will remain the property of
United.  Contractor acknowledges that Apollo Services contains software which is
confidential and proprietary information of United or its affiliates (such as
Galileo International) or any successor thereto.  Contractor further agrees that
it will not (or cause any third party to) duplicate, copy or otherwise reproduce
any such software or Automation Information or furnish or disclose any such
software or Automation Information to any other party or to Contractor’s
employees other than such employees who have a need to know and who are aware of
and understand the confidential and proprietary nature of the software and
Automation Information.
 
3. Standards of Use.
 
a. In the event that Contractor uses Apollo Services, Contractor agrees to
maintain an effective interconnection between Apollo Services and the Automation
Equipment and to prevent misuse thereof, and that it will use and operate Apollo
Services and the Automation Equipment (a) in strict accordance with operating
instructions provided by United or its affiliates in the Customer Services
Policies and Procedures, United’s Computer Security Regulations (Series 5-18),
and any other related United or affiliate guidelines, and (b) solely for the
performance of the specific business functions designated by United.  Any
undesignated business use and all non-business uses are strictly
prohibited.  Prohibited uses include, but are not limited to, personal messages,
servicing subscribers, travel agencies, or any other third party, training any
other party or any other use designated as prohibited in the Apollo Services
Manual.  Contractor will maintain a list of all employees and agents who have
access to Apollo Services and their assigned file numbers and passwords.  United
may at any time deny access to Apollo Services to any employee of Contractor if
such employee is found by United to have abused Apollo Services or the
Automation Equipment.  Contractor will take all precautions necessary to prevent
unauthorized operation or use of Apollo Services and the Automation Equipment.
 
b. Contractor will not alter or change the Apollo Services display as provided
by United or its affiliate without the written consent of United. Contractor may
not provide Apollo Services or its database to any other person or entity
without the written consent of United.
 
c. Except as expressly permitted in this Agreement or other written agreement
with United, Contractor will not cause any Apollo Services (including, but not
limited to, its software, data bases, intellectual property, and customer
information) to be used (as a basis for any software development or otherwise),
commercially exploited, copied, redistributed, retransmitted, published, sold,
rented, leased, marketed, sublicensed, pledged, assigned, disposed of,
encumbered, transferred, or otherwise altered, modified or enhanced, without the
express written permission of United.
 
d. Contractor will not engage in any speculative booking or reservation of space
for any airline, hotel, rental car company, or any other vendor’s service or
product available through Apollo Services.
 
4. Maintenance, Repair and Modification.
 
a. United will provide or cause to be provided to Contractor repair and
maintenance services required for the Automation Equipment at United’s
expense.  To maintain an effective interconnection between the Automation
Equipment (including ticket printers, CRTs, other monitors, computers and other
passenger related automation equipment) and Apollo Services and to preserve the
functional integrity of the Automation Equipment, neither Contractor nor any
third party, other than a third party designated by United, will perform or
attempt to perform maintenance, repair work, alterations or modifications, of
any nature whatsoever, to the Automation Equipment.  Contractor will provide
free positive space travel on Contractor’s flights for United’s Computer
Terminal Technicians or replacements when such travel is for the purpose of
repairing Apollo Services or any Automation Equipment.
 
b. Contractor will reimburse United for the costs of any such repairs or
maintenance attributable to Contractor’s gross negligence.
 
c. United or its designee will have the right to enter upon any airport terminal
facility where Contractor provides Contractor’s United Express Services pursuant
to this Agreement during Contractor’s business hours for the purpose of
monitoring Contractor’s operation of the Automation Equipment and Apollo
Services, inspecting the Automation Equipment, performing such repairs or
maintenance as may be necessary or removing the Automation Equipment; provided,
however, that United will not during the course of such monitoring, inspection,
repair, or removal unreasonably interfere with Contractor’s business.
 
5. Downtime.  United will notify Contractor of any scheduled or pre-announced
downtimes of Apollo Services.
 
6. No Warranty; Release.
 
a. UNITED MAKES NO WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION,
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH
RESPECT TO THE AUTOMATION EQUIPMENT OR APOLLO SERVICES.
 
b. CONTRACTOR HEREBY WAIVES AND RELEASES UNITED AND ITS AFFILIATES, AND THEIR
SUCCESSORS FROM ANY AND ALL OTHER OBLIGATIONS AND LIABILITIES AND ALL RIGHTS,
CLAIMS AND REMEDIES OF CONTRACTOR AGAINST UNITED OR ITS AFFILIATES, EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE, DUE TO ANY DEFECTS, ERRORS (INCLUDING,
WITHOUT LIMITATION, ANY ERRORS IN RESERVATIONS AVAILABILITY RECORDS),
MALFUNCTIONS OR INTERRUPTIONS OF SERVICE TO APOLLO SERVICES OR THE AUTOMATION
EQUIPMENT, INCLUDING ANY LIABILITY, OBLIGATION, RIGHT, CLAIM OR REMEDY IN TORT,
AND INCLUDING ANY LIABILITY, OBLIGATION, RIGHT, CLAIM OR REMEDY FOR LOSS OF
REVENUE OR PROFIT OR ANY OTHER DIRECT, INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES.
 
7. Ownership and Liens.  It is understood and agreed that: (i) all Automation
Equipment will remain the sole property of United; (ii) Contractor will not
remove any identifying marks from any Automation Equipment; (iii) Contractor
will not subject the Automation Equipment to any lien or encumbrance; and (iv)
Contractor will return the Automation Equipment to United immediately upon the
termination of this Agreement.
 
I. CONTRACTOR ASSISTANCE
 
Contractor will furnish United with all information in Contractor’s possession
or that can be reasonably produced by Contractor that United may require to
carry out the services and functions contemplated by this Article III.


J. AIRCRAFT GROUND HANDLING PROCEDURES
 
Contractor will establish and prescribe Aircraft Ground Handling Procedures,
which will include procedures for (a) deicing, (b) aircraft handling and (c)
other aircraft servicing measures.  Contractor may modify its Aircraft Ground
Handling Procedures from time to time.  Contractor agrees that all Aircraft
Ground Handling Procedures prescribed by it will comply with all applicable
federal, state, local and industry regulations as well as with the United
Express Service Standards. Including the Regional Ground Operations Manual
(RGOM) and United series 45 for procedures and regulations.  Contractor will
obtain all necessary federal, state and local regulatory approvals of its
Aircraft Ground Handling Procedures.  Contractor will provide a copy of its
Aircraft Ground Handling Procedures to United and applicable Ground Handling
Providers.  As necessary, Contractor will train employees of the Ground Handling
Provider in the requirements of Contractor’s Aircraft Ground Handling
Procedures.


IV. AIR SERVICES TO BE PROVIDED BY CONTRACTOR
 
A. AIRCRAFT TO BE USED
 
1. Aircraft Types.  Unless otherwise agreed by United, Contractor will provide
Contractor’s United Express Services described in this Article IV with Saab 340B
turboprop aircraft.  In accordance with the terms and conditions of this
Agreement, for each period during the term of this Agreement, Contractor is
authorized to operate the number of aircraft of each such type set forth on
Appendix B with respect to such period.
 
2. Technical Specifications.
 
a. The aircraft utilized by Contractor pursuant to this Article IV.A will bear
those United Marks which are expressly designated by United, whether included on
Appendix A or otherwise established by United.  Technical specifications
covering aircraft colors, schemes, United Marks and other elements of exterior
and interior aircraft decor will be provided to Contractor by
United.  Contractor will have all aircraft used to provide Contractor’s United
Express Services, other than those aircraft designated as spare aircraft,
painted and decorated with the exterior and interior color decors and patterns
specified by United.  In accordance with the technical specifications referenced
in this Article IV.A.2 Contractor will be responsible for maintaining all of its
aircraft.
 
b. In addition to the use of the United Marks on its aircraft, Contractor will
use and display a suitable sign or insignia on the exterior of its aircraft that
identifies Contractor as the operator of the services being provided pursuant to
this Agreement. The use and display of such sign or insignia will be subject to
the prior written approval of United as to its nature, size and location on
Contractor’s aircraft.
 
3. Spare Aircraft.  Contractor will arrange for and make available for its use
the number of spare Saab 340B aircraft as are specified on Appendix B with
respect to such period.  Spare aircraft will be maintained in neutral livery,
and may include marks identifying the aircraft as that of Colgan Air.
 
4. Substitute Aircraft.  In addition to the aircraft authorized in Article
IV.A.1 above, if requested by United, Contractor will use reasonable efforts to
arrange for and make available for its use such substitute aircraft as are
required to effectively maintain Contractor’s United Express Services.  If
Contractor is unable to operate any flights in its schedule for Contractor’s
United Express Services with aircraft bearing United Marks, Contractor will
notify United of such event and the circumstances of Contractor’s inability to
so operate and Contractor will be permitted to operate an aircraft bearing
different elements of aircraft decor than those specified above.  If such
operations extend beyond a continuous forty-eight (48) hour period, Contractor
must seek and obtain United’s written approval for such aircraft substitutions;
provided that if Contractor purchases or leases a used aircraft that does not
contain appropriate United Marks, Contractor will notify United and Contractor
may, without the approval of United described in this sentence, operate such
aircraft without United Marks for up to 60 days after the date of purchase or
lease of such aircraft by Contractor, so long as such aircraft does not display
the brand name or trademark of any other air carrier (other than Contractor).
 
B. SCHEDULES AND CHARTERS TO BE OPERATED BY CONTRACTOR
 
1. United Express Schedule. Contractor, with input from United, will establish
schedules for all aircraft available to be operated by Contractor pursuant to
this Agreement.  Available aircraft shall exclude any aircraft dedicated for
maintenance or spares.
 
2. United Schedule Consent Required.  Contractor may operate its scheduled air
service as a United Express Carrier only with the schedules established in
accordance with Article IV.B.1, so long as each such schedule remains in effect.
 
3. Charter.  Contractor will not operate charter flights in United Express
branded aircraft without the prior written approval of United.  United will
respond to such requests in a timely manner.
 
4. Changes Input to Reservations Systems.  Changes to Contractor’s schedules as
set forth in this Article IV.B and which otherwise are in accordance with the
terms and conditions of this Agreement will be submitted by Contractor for input
into United’s internal reservations system and computerized reservations
systems.  At no time may Contractor make any changes to flights operated by
United or any other carrier.
 
5. Operating Commitment.  Contractor agrees to operate Contractor’s United
Express Services in order to provide air transportation services scheduled
pursuant to this Article IV.B (as modified from time to time) throughout the
term of this Agreement.
 
C. INVENTORY
 
United and Contractor will control availability, levels and use of all seat
inventory for the aircraft used by Contractor in Contractor’s United Express
Services.  Contractor will take all revenue and inventory risk and will maintain
inventory and pricing responsibility.  Contractor is prohibited from providing
positive space leisure travel, or any other confirmed leisure travel that
requires removal of a seat from inventory, to any person other than the people
outlined in Appendix M, on Contractor’s United Express flights without the prior
written consent of United.  Contractor also agrees to comply with all rules and
regulations for travel as outlined in the Related Agreements.
 
D. FLIGHT CREWS TO BE USED
 
1. Flight Crew.  All of Contractor’s United Express Services will be operated
with crews consisting of a captain or pilot, and a first officer or
co-pilot.  All such crew members will at all times meet all currently applicable
governmental requirements, as such requirements may be amended from time to time
during the life of this Agreement, and will be fully licensed and qualified for
the services to be performed hereunder.  In addition, each of Contractor’s
captains will hold a current Airline Transport Pilot Certificate.  Crewmembers
will also meet all requirements imposed by the insurance policies that are to be
maintained pursuant to Article XII.
 
2. Flight Attendants.  Contractor’s flight attendants will at all times possess
all necessary training and meet all currently applicable governmental
requirements, as such requirements may be amended from time to time during the
life of this Agreement.
 
E. INFLIGHT SALES
 
Contractor may, with United’s approval, offer to sell beer, liquor and other
goods or services on flights included in Contractor’s United Express
Services.  Contractor agrees that such in-flight sales shall be conducted in a
manner consistent with in-flight sales provided on United’s flights, so long as
the price for all such in-flight sales provides adequate compensation to
Contractor to cover all incremental costs and a reasonable profit.  Contractor
will be solely responsible for the direct costs associated with such in-flight
sales and shall be entitled to all revenues generated from such in-flight sales
from beer, liquor and other goods.  United will be entitled to retain any
commissions payable as a result of any SkyMall sales to passengers on flights
included in Contractor’s United Express Services.


V. OPERATING RESTRICTIONS
 
A. NO CODE SHARE LIMITATIONS
 
Except as expressly provided in Article V.B, nothing in this Agreement shall
restrict the ability of Contractor or any of its subsidiaries or affiliates,
directly or indirectly, from engaging in any other business, including the
business of providing air transportation on behalf of one or more other
carriers.


B. NO OPERATION OUTSIDE AGREEMENT
 
1. Without the prior written consent of United, Contractor will not use any of
the services or facilities afforded to Contractor by United or its affiliates
under this agreement for any air transportation or related services provided by
Contractor or its affiliates other than Contractor’s United Express Services and
charters permitted by this Agreement.


2. Under no circumstances will Contractor or its affiliates be permitted to
operate aircraft bearing the United Marks in city pairs other than those
specified by United pursuant to Article IV, without the prior written consent of
United. Contractor will not, without United’s prior written consent, permit any
third party, whether under a lease arrangement or otherwise, to operate any
aircraft bearing the United Marks.


C. SEVERABILITY AND REMEDY
 
1. If the restrictions set forth in Article V.B or any part thereof should, for
any reason whatsoever, be declared invalid by a court of competent jurisdiction,
the validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected.  In the event that any time, scope or territorial
limitation is deemed to be unreasonable by a court of competent jurisdiction,
then Contractor agrees and submits to the reduction of either said time, scope
or territorial limitation to such a time period, scope or area as said court
shall deem reasonable.  In the event the Contractor shall be in violation of the
aforementioned restrictive covenants, then the time limitation thereof shall be
extended for a period of time equal to the period of time during which such
breach or breaches should occur.
 
2. Contractor acknowledges that United has no adequate remedy at law and would
be irreparably harmed were Contractor to breach or threaten to breach the
provisions of Article V.B hereof and, therefore, agrees that United shall be
entitled to injunctive relief to prevent any breach or threatened breach of
Article V.B hereof, and to specific performance of the terms of Article V.B, in
addition to any other legal or equitable remedy it may have.  Contractor also
agrees that it shall not raise the defense that United has an adequate remedy at
law in any equity proceeding involving it relating to Article V.B
hereof.  Nothing in this Agreement shall be construed as prohibiting United from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement.
 
VI. LICENSE
 
A. GRANT OF LICENSE
 
Contractor will conduct all operations described in Article IV.B above and any
additional operations undertaken by subsequent amendment hereto or thereto,
under the Marks set forth in Appendix A or other marks designated by United
pursuant to this Article VI.A.  In consideration for the services to be provided
by Contractor under this Agreement, United hereby grants to Contractor, upon the
terms and conditions herein contained, a nonexclusive, royalty free,
nontransferable right and license to use the United Marks, and Contractor hereby
undertakes the obligation to use the licensed United Marks in connection with
the services to be rendered by Contractor under this Agreement; provided,
however, that at any time during the term of this Agreement United may alter,
amend or revoke the license hereby granted and require Contractor’s use of any
new or different Marks in conjunction with the air transportation services
provided hereunder.  In the event that the United Marks are changed or United
requires the use of different Marks or no marks, Contractor agrees to update the
marks in accordance with its normal paint schedule.  If United requests
modification of marks to be completed prior to the normal paint schedule, United
shall bear the cost of complying with this covenant.


B. TERMS AND CONDITIONS GOVERNING LICENSE
 
1. United Marks.  Contractor hereby acknowledges United’s ownership of the
United Marks, further acknowledges the validity of the United Marks and agrees
that it will not do anything in any way to infringe or abridge United’s rights
in its marks or directly or indirectly to challenge the validity of the United
Marks.
 
2. Standards of Service.  Contractor agrees that, in providing services under
this Agreement in conjunction with one or more of the United Marks, it will
comply with the United Express Service Standards.  The United Express Service
Standards include, but are not limited to, United standards for (a) aircraft
types, as set forth in Article IV, (b) customer service, as set forth in
United’s Customer Service Policies and Procedures, (c) minimum customer service
training requirements consistent with United’s customer service practices and
procedures, (d) in-flight amenities and service, (e) aircraft appearance, (g)
United/United Express safety programs (and Contractor will enter into any
agreements relating to such programs that are similar to those offered to other
United Express Carriers), and (h) any other quality control measures designated
by United, as such standards may be prescribed by United from time to time.  As
necessary, United will provide training to Contractor’s designated instructors
in the requirements of United’s Customer Service Policies and Procedures;
provided that United will at its expense provide a trainer and materials, and
United agrees that the United Express Service Standards prescribed by it will
not be unreasonable in light of the facilities and type of aircraft available to
Contractor.  United will have the right, from time to time, to inspect
Contractor’s United Express Services to determine if they conform to the United
Express Service Standards.  In the event United determines that Contractor is
not in compliance with the United Express Service Standards, United will notify
Contractor and Contractor will promptly rectify any such noncompliance.  Failure
on the part of United to conduct such inspections will not relieve Contractor of
its obligations to conform to the United Express Service Standards.  If
Contractor fails to comply with any part of the United Express Service Standards
and such failure is not corrected as soon as practicable (and, in any event,
within 30 days) after Contractor’s receipt of written notice of such failure
from United, then United may, at its discretion, restrict or eliminate
Contractor’s pleasure travel privileges, or suspend Contractor’s authority to
serve city pair markets as a United Express Carrier, or impose any other
nonexclusive remedy or remedies available to United.
 
3. Liability for Operations.  Nothing in this Article VI.B is intended to nor
will be construed so as to relieve Contractor of any liability or to impose any
liability on United for Contractor’s United Express Services by virtue of any of
United’s rights under Article VI.B.2, whether exercised or not.
 
4. Non-Exclusivity.  Nothing in this Agreement is intended nor will be construed
to give Contractor the exclusive right to use the United Marks, or to abridge
United’s right to use or to license the Marks, and United hereby reserves the
right to continue use of the United Marks and to license such other uses of such
Marks as United may desire.
 
5. Reversion of Marks.  Upon termination of this Agreement for any reason, the
right to use herein granted for the United Marks for the purpose of providing
air transportation services for United will immediately revert back to United,
and Contractor will have no right to use such Marks for that purpose.  Further,
upon termination of this Agreement, Contractor will, at its sole cost and
expense, remove all United Marks from its aircraft and any related items used
specifically for providing air transportation for United and from any and all
other places or things controlled or formerly controlled by Contractor as soon
as commercially reasonable, but in any event within 10 days after such
termination.
 
C. INFRINGEMENT
 
United will, at its expense, defend, indemnify, release, protect, save and hold
Contractor, its officers, directors, agents and employees harmless from and
against any and all liabilities, damages, expenses, losses, claims, demands,
suits, fines or judgments, including, but not limited to, attorneys’ and
witnesses’ fees, costs and expenses incident thereto, which may be suffered by,
accrue against, be charged to or be recovered from Contractor as a result of any
claim that the use by Contractor of any United Mark in accordance with the terms
of this Agreement or Contractor’s Ground Handling Agreement infringes a
registered trademark or service mark of any third party in the United States,
and will pay all costs, damages and attorneys’ fees that a court finally awards
as a result of such claim.  To qualify for such defense and payment, Contractor
must (i) give United prompt written notice of any such claim and (ii) allow
United to control the defense of the claim and all related settlement
negotiations and fully cooperate with United in its defense of the claim and the
conduct of any settlement negotiations.  United’s obligation hereunder is
conditioned on Contractor’s agreement that if any Mark becomes, or in United’s
opinion is likely to become, the subject of such a claim, Contractor will not
dispute that United, at its option, may either procure the right for Contractor
to continue using such Mark or to replace or modify such Mark so that it becomes
non-infringing.  This Article VI.C states United’s entire obligation to
Contractor regarding infringement or the like.


VII. ADDITIONAL UNDERTAKINGS
 
A. BULK PURCHASES
 
Each party may assist the other in obtaining goods and services useful to the
other party, including, without limitation, fuel, uniforms, supplies and ground
equipment, in a more economical manner.  Contractor agrees to participate in any
bulk purchasing arrangement identified by United for any goods and services
required by Contractor in connection with Contractor’s United Express Services
(including fuel) or with Contractor’s provision of services under Contractor’s
Ground Handling Agreement, so long as the arrangement is on terms that are not
disadvantageous to Contractor (taking into account price, volume commitments,
term, and other relevant factors).  The terms of any such bulk purchase
arrangement will be as set forth in a separate agreement between the parties.


B. UNIFORMS
 
Contractor shall pay for, or require all of its employees, to pay for, uniforms
for all of its employees working for United Express, with the exceptions of
Supervisors, Managers and administrative employees.   All such employees of
Contractor who are visible to the public, are required to wear either i) the
United Express Uniform, or ii)a uniform that has been approved by United in
writing, such approval not to be unreasonably withheld.  This uniform is to be
worn at all times while on duty.  Employees in United Express uniform, on or off
duty, shall not drink intoxicating beverages, give the appearance of being
intoxicated or visit any establishment whose primary purpose is to dispense
liquor (e.g., bars, saloons, cocktail lounges, liquor stores).  The “United
Express uniform” refers to any uniform apparel bearing the United brand or
insignia, or which can be in any way identified with United Airlines or United
Express.  Because the actions and appearance of employees influence, to a
considerable extent, the public’s opinion of the United brand, Contractor’s
employees wearing a United Express uniform must be mindful of these requirements
and conduct themselves accordingly.  Complete information on United Express
uniform and accessory items are contained in the Customer Service Uniform
Appearance Guidelines.


C. PASSES AND REDUCED RATE TRAVEL
 
Each party will comply with the terms of a separate agreement between them under
which are granted to the employees of the other party certain passes and reduced
rate pleasure travel privileges.  United has the right to retain all revenue
generated from reduced rate travel by Contractor’s employees, on both United
flights and flights in Contractor’s United Express Services.


D. SIGNAGE
 
Contractor is required to display signage, advertising its operations as United
Express at the stations ground handled by Contractor and set forth in APPENDIX
B.  All signage must be approved by United prior to its use by Contractor, and
Contractor shall be responsible for all acquisition, installation and
maintenance of all such signage.  Contractor shall also be responsible for all
costs associated with such signage.


E. TRAINING
 
1. Contractor shall assure that its employees successfully complete all United
and Carrier required training specified for the performance of Services assigned
under this Agreement.  Contractor further agrees to designate at least one
individual who will be responsible for training the Contractor’s employees at
each airport station awarded.  Contractor’s trainer(s) will receive initial
training from United, in a “Train-the-Trainer” type format.  Contractor’s
trainer is responsible for serving as the central point of contact between
United and Contractor for all training related issues.  United shall provide all
applicable training materials related to United policies and procedures, in
order for the Contractor to accomplish initial training of its employees who
will perform Services under this Agreement.
 
2. United will provide training for Contractor’s instructors that United deems
sufficient to permit Contractor’s instructors to be able to train Contractor’s
employees as required by this Agreement.  Contractor will bear all costs related
to the United trainer(s), including all travel, hotel, and per diem expenses
incurred during initial training.
 
3. Unless otherwise mutually agreed in writing, Contractor agrees to bear all
training costs, including but not limited to employee labor costs,
transportation costs, hotel, and associated per diem charges required to
accomplish initial and recurrent training of their employees.  Contractor agrees
to schedule and provide subsequent training, as required, resulting from changes
in personnel in order to meet performance expectations of the Agreement.  United
is not responsible for any training costs resulting from employee turnover at
the Contractor’s locations.  Any “House Calls” provided by United for training
related issues will be charged to the Contractor.
 
4. Contractor’s employees shall periodically review, as necessary, materials
supplied by United in order to maintain competency in United’s policies,
procedures, and standards.  Contractor agrees to provide recurrent training, as
necessary, and train their employees on any new products, processes, procedures,
or initiatives as directed by United.  United may, at is discretion, monitor or
test the proficiency level of Contractor’s employees.  If United determines that
their proficiency levels are insufficient, Contractor must arrange, at
Contractor’s sole expense, for such employees to undertake any further training
which United determines necessary to bring Contractor’s employees to the
required proficiency level.
 
5. Training must be specific to the employee’s job function and task
assignment.  An employee may not work in an area in which he or she has not been
properly trained.
 
VIII. AMOUNTS PAYABLE TO CONTRACTOR
 
A. Non-EAS (Essential Air Service) Markets.  For the cities listed in Appendix B
without the EAS designation, Contractor shall retain [***].
 
For purposes of calculating the value of local revenue, the value of mileage
plus award travel will be set to equal the program fee specified in Article
IX.A.


[***]


[***]


[***]


B. EAS (Essential Air Service)  Markets.  For the cities listed in Appendix B
with the EAS designation, Contractor shall receive [***] for the prorate market
flights as well as [***] of the standard straight rate pro-rate for connecting
revenue passengers on flights operated by Contractor as defined within the
standard United prorate agreement.  Local revenue passengers are defined as any
revenue passenger originating and terminating in a single flight segment,
traveling in the city pairs defined in Appendix B.
 
C. Performance Incentives.  Goals for monthly On Time Performance and
Controllable Completion Factors shall be as set forth in Appendix M.  The
Controllable Completion Factor and the On Time Performance measures shall be
weighted [***]. The respective letter grades obtained from the above mentioned
goals will result in the following multiplier to the Program Fees, Ground
Handling Fees, and Monthly Fixed Fee:
 
A= [***]
B= [***]
C= [***]
D= [***]


D. Reconciliation and Payment of Fees.  No later than 60 days after the close of
any month, United shall invoice contractor via the Airline Clearing House, the
full dollar amount of the Program Fees, Fixed Fees and Ground Handling Fees for
the month.  United and Contractor agree that United’s actual data will be used
for calculating Program Fees, Fixed Fees and Ground Handling Fees.
 
E. Weekly Revenue Advance.  United will make weekly wire transfer payments to
Contractor in an amount equal to the number of passengers boarded for the period
as provided by Contractor, multiplied by an average coupon revenue rate as
adjusted from time to time by mutual agreement.
 
F. Other Costs.  Contractor is responsible for any and all other costs necessary
to operate Turbo Prop Aircraft in accordance with “United Express Service
Standards.” United will not be responsible for any costs not specifically
covered in this agreement.
 
G. Collection of Data and Audit Rights.
 
1. United shall be responsible for collecting all data from the United Express
Carriers that is necessary to enable United to calculate Contractor’s Goals
under this Article. United shall retain all such data, and all data regarding
United’s operating performance that is necessary to normalize such data, during
the term of this Agreement and for a period of two years thereafter.  United
shall use commercially reasonable efforts to ensure that all data furnished by
United Express Carriers (including Contractor) that is used to determine
Contractor’s Goals under this Article is accurate and complete, and United shall
take appropriate steps to verify the accuracy and completeness of all data
furnished to it by other United Express Carriers.
 
2. Within thirty days after the end of each calendar month, United will
calculate Contractor’s Goals for the month and send Contractor written notice of
United’s calculation, accompanied by a statement of all operating statistics
underlying United’s calculation and a certificate to the effect that, to the
best of United’s knowledge, the data used by United to calculate the Goals was
accurate and complete and that United has taken appropriate steps to verify the
accuracy and completeness of such data.
 
[***]
 
[***]
 
5. Any dispute between United and Contractor concerning the accuracy and
completeness of any data or whether United has taken appropriate steps to verify
the accuracy and completeness of any data shall, at the election of either
United or Contractor, be resolved by arbitration in Chicago, Illinois by a
single arbitrator in accordance with the rules of the American Arbitration
Association.  The costs of any such arbitration shall be borne one-half by each
party.
 
H. SET OFF AMOUNTS
 
Subject to the terms of Article XIII, the payment for transportation furnished
by Contractor may be reduced in order to set off any of the following amounts
owed by Contractor to United and arising after the Effective Date:


1. amounts owed by Contractor to United for:
 
a. fraudulent, grossly negligent or erroneous acts of employees of Contractor
which cause United to suffer a loss; and
 
b. unreported sales on United tickets assigned to Contractor;
 
2. such other adjustments as may be mutually agreed to by the parties from time
to time;
 
3. any other amounts owed by Contractor to United under this Agreement; and
 
4.         at United’s discretion, any ITE vouchers issued outside of the
guidelines established in Series 65.
 
United will notify Contractor of any such adjustment that it intends to make at
least fourteen days prior to the date of the payment to which the adjustment
relates.  United will provide Contractor with supporting documentation for such
intended adjustments.  Contractor shall have the right to object to any such
adjustment by providing United with written notice of its objection, together
with supporting documentation, within 30 days after its receipt of the notice
provided by United describing such adjustments.  United agrees to negotiate in
good faith with Contractor in order to resolve all such disputes within 30 days
after its receipt of Contractor’s notice to United.  If Contractor objects to
any adjustment, the amounts payable to Contractor may be reduced by any part of
the adjustment not in dispute and no more than [***] of any portion of the
adjustment that is in dispute until the dispute between Contractor and United is
resolved.


If United sets off amounts owed to any affiliate of United against any payment
due to Contractor from United, United shall cause its affiliate to release
Contractor with respect to the amounts set off by United as if Contractor paid
such amounts to the affiliate directly.


IX. FEES PAYABLE TO UNITED
 
A. Program Fee.  Contractor shall pay United [***] for each segment Revenue
Passenger carried on contractors flights (the “Program Fee”) for services
rendered as outlined in Appendix B.
 
B. Ground Handling Fee.  Contractor shall pay United [***] per departure at any
United or United designated ground handled station (the “Ground Handling Fee”)
for Ground Handling services provided, [***].
 
C. Fixed Fee.  Contractor shall pay United a monthly fixed amount of [***] for
Revenue Management and Revenue Accounting services provided (the “Fixed Fee”).
 
D. Annual Escalations
 
1. Program Fees, Fixed Fees, and Ground Handling Fees are subject to annual rate
escalations.  Annual rate escalations will be effective on the anniversary of
the date of the ratified agreement.  Escalations will be applied using the
preceding 12-month year-over-year change in average CPI and will be capped at no
more than a [***] increase per year.
 
2. “CPI” shall mean the Consumer Price Index, U.S. City Average, Urban Wage
Earners and Clerical Workers, All Items (base index year 1982-1984=100) as
published by the United States Department of Labor, Bureau of Labor
Statistics.  If the manner in which the Consumer Price Index as determined by
the Bureau of Labor Statistics shall be substantially revised, including,
without limitation, a change in the base index year, an adjustment shall be made
by the parties in such revised index which would produce results equivalent, as
nearly as possible, to those which would have been obtained if such Consumer
Price Index had not been so revised.  If the Consumer Price Index shall become
unavailable to the public because publication is not readily available to enable
the parties to make the adjustment referred to in this Section, then the parties
shall mutually agree to substitute therefore a comparable index based upon
changes in the cost of living or purchasing power of the consumer dollar
published by any other governmental agency or, if no such index shall be
available, then a comparable index published by a major bank or other financial
institution or by a university or a recognized financial publication.
 
E. Sales Settlements.  Contractor will cause Total Net Sales Receipts to be
deposited in a bank account specified by United.  “Total Net Sales Receipts”
equals total gross sales receipts collected by Contractor for all passenger
tickets, airway bills, cargo bills, mail fees and other tickets issued for
Carriers’ flights (less refunds thereon paid out by Contractor).  The frequency
of the deposit will be once a week, on Wednesdays, for all Total Net Sales
Receipts collected during the preceding week.  Contractor’s deposit will be made
to the following bank account:
 
Bank of America
Account:  [***]


Contractor will also require its employees and agents to forward to United, on a
daily basis, all auditors ticket coupons, airway bills, cargo bills, lift
documentation, reports, exchange orders and refund detail issued by Contractor
in connection with Carriers’ flights during the previous day in accordance with
the sales and reporting procedures specified by United.


1.  
Modified Procedures.  United and Contractor by mutual written agreement may
establish alternative or modified passenger sales procedures in order to
accommodate tickets and exchange orders issued by air carriers which are not
participants in the Airline Clearing House, Inc.



2.  
Audits.  United, or United’s representative, may conduct on-site audits, from
time to time, of tickets, air way bills, cargo bills, exchange orders, refunds
and other records relating to sales and refund activity pertaining to
Contractor’s provision of the services; provided that such audits do not
unreasonably interfere with Contractor’s business.



X. MAINTENANCE AND FUELING
 
United will have no responsibility under this Agreement for maintenance or
fueling of Contractor’s aircraft.  Contractor and United agree that Contractor
may participate in United’s fuel purchase program at IAD, subject to United’s
purchase terms.  Contractor shall use its commercially reasonable effort to
participate in United’s fuel and resource conservation programs for which
adequate information is provided to Contractor.


XI. U.S. MAIL
 
United and Contractor agree to cooperate in making bids for mail carriage.


XII. INSURANCE
 
A. INSURANCE TYPES
 
1. During the term of this Agreement, Contractor agrees to procure and maintain
in full force and effect, at its own expense, with insurers of recognized
reputation and responsibility,
 
a. Comprehensive Airline Liability Insurance, including, but not limited to,
Aircraft Liability, Passenger Liability, Comprehensive General Liability
Insurance, War Risk and Allied Perils, including both passengers and other third
parties, Cargo Liability and Baggage Liability Insurance, with combined single
limits for each and every loss and each aircraft of not less than [***].
 
b. Aircraft Hull All Risks Insurance, including ground and flight coverage on
Contractor’s aircraft, including its engines and all its parts when installed or
temporarily detached from Contractor’s aircraft on a repair-or-replace basis, as
required by the applicable aircraft lease.
 
c. Workers’ compensation insurance in statutory amounts required by each state
in which any work is performed by Contractor.
 
Any policies of insurance carried in accordance with this Article XII.A.1 will
also contain or be endorsed to contain those provisions set forth in the
attached Appendix D.


2. Contractor will be responsible for the first [***] of loss or damage to all
automation equipment provided by United to Contractor.
 
B. 30-DAY NOTICE
 
Not less than thirty (30) days (or with respect to war risk insurance, seven
days) before the expiration of any insurance required to be maintained by
Contractor under Article XII.A above, Contractor will furnish United with
certificates of insurance, substantially in the form of the attached Appendix D,
evidencing compliance with the foregoing requirements, unless otherwise provided
in writing between the parties.


C. ALTERATIONS
 
United and Contractor agree to discuss, reasonable alterations in the
requirements set forth in this Article XIII above, in respect of the types and
scope of coverage and amounts of insurance.  Any such alteration will be deemed
reasonable if the insurance is readily available and has become the custom in
the industry.


D. FAILURE TO MAINTAIN INSURANCE
 
In the event that Contractor fails to acquire or maintain insurance as herein
provided, United may at its option secure such insurance on Contractor’s behalf
at Contractor’s expense.


XIII. LIABILITY AND INDEMNIFICATION
 
A. EMPLOYER’S LIABILITY AND WORKERS’ COMPENSATION
 
Each party hereto assumes full responsibility for its employer’s liability and
workers’ compensation liability to its own officers, directors, employees or
agents on account of injury or death resulting from or sustained in the
performance of their respective service under this Agreement.  Each party, with
respect to its own employees, accepts full and exclusive liability for the
payment of workers’ compensation and employer’s liability insurance premiums
with respect to such employees, and for the payment of all taxes, contributions
or other payments for unemployment compensation or old age benefits, pensions or
annuities now or hereafter imposed upon employers by the government of the
United States or by any state or local governmental body with respect to such
employees measured by the wages, salaries, compensation or other remuneration
paid to such employees, or otherwise, and each party further agrees to make such
payments and to make and file all reports and returns, and to do everything to
comply with the laws imposing such taxes, contributions or other payments.


B. INDEMNIFICATION BY CONTRACTOR
 
Contractor hereby assumes liability for and agrees to indemnify, release,
defend, protect, save and hold United and its officers, directors, agents and
employees harmless from and against any and all liabilities, damages, expenses,
losses, claims, demands, suits, fines or judgments, including, but not limited
to, attorneys’ and witnesses’ fees, costs and expenses incident thereto, which
may be suffered by, accrue against, be charged to or be recovered from United or
its officers, directors, employees or agents, by reason of any injuries to or
deaths of persons, except for injury or death of United employees, or the loss
of, damage to or destruction of property, including the loss of use thereof,
arising out of, in connection with or in any way related to any act, error,
omission, operation, performance or failure of performance of Contractor or its
officers, directors, employees and agents, or of any Ground Handling Provider,
regardless of any contributory negligence either active, passive or otherwise,
on the part of United or its officers, directors, employees or agents (but
excluding the reckless and willful misconduct or gross negligence of United or
its officers, directors, employees or agents), which is in any way related to
the services of Contractor contemplated by or provided pursuant to this
Agreement.  United will give Contractor prompt and timely notice of any claim
made or suit instituted against United which in any way results in
indemnification hereunder, and Contractor will have the right to compromise or
participate in the defense of same to the extent of its own interest.


C. INDEMNIFICATION BY UNITED
 
United hereby assumes liability for and agrees to indemnify, release, defend,
protect, save and hold Contractor and its officers, directors, agents and
employees harmless from and against any and all liabilities, damages, expenses,
losses, claims, demands, suits, fines or judgments, including, but not limited
to, attorneys’ and witnesses’ fees, costs and expenses incident thereto, which
may be suffered by, accrue against, be charged to or be recovered from
Contractor or its officers, directors, employees or agents, by reason of any
injuries to or deaths of persons, except for injury or death of Contractor’s
employees, or the loss of, damage to or destruction of property, including the
loss of use thereof, arising out of, in connection with or in any way related to
any act, error, omission, operation, performance or failure of performance of
United or its officers, directors, employees or agents, regardless of any
contributory negligence either active, passive or otherwise on the part of
Contractor or its officers, directors, employees, or agents (but excluding the
reckless and willful misconduct or gross negligence of Contractor or its
officers, directors, employees or agents), which is in any way related to the
services of United contemplated by or provided pursuant to this
Agreement.  Contractor will give United prompt and timely notice of any claim
made or suit instituted against Contractor which in any way results in
indemnification hereunder, and United will have the right to compromise or
participate in the defense of same to the extent of its own interest.


D. INDEMNIFICATION RELATED TO GROUND HANDLING SERVICES
 
Contractor hereby assumes liability for and agrees to indemnify, release,
defend, protect, save and hold each Ground Handling Provider, and its officers,
directors, agents and employees, harmless from and against any and all
liabilities, damages, expenses, losses, claims, demands, suits, fines or
judgments, including but not limited to, attorneys’ and witnesses’ fees, costs
and expenses incident thereto, which may be suffered by, accrue against, be
charged to or be recovered from such Ground Handling Provider, or its officers,
directors, employees or agents, by reason of any injuries to or deaths of
persons, or the loss of, damage to or destruction of property, including the
loss of use thereof, arising out of, in connection with or in any way related to
any act, error, omission, operation, performance or failure of performance of
Contractor or its officers, directors, employees and agents, regardless of any
negligence either active, passive or otherwise on the part of such Ground
Handling Provider, or its officers, directors, employees or agents (but
excluding the reckless and willful misconduct or gross negligence of such Ground
Handling Provider or its officers, directors, employees or agents and excluding
such Ground Handling Provider’s negligent operation of ground support equipment
to the extent solely of such Ground Handling Provider’s indemnification
obligation therefor under the following paragraph), which is in any way related
to the Ground Handling Services.  To be eligible for this indemnity, each Ground
Handling Provider will give Contractor prompt and timely notice of any claim
made or suit instituted against it which in any way results in indemnification
hereunder, and Contractor will have the right to compromise or participate in
the defense of same to the extent of its own interest.  Contractor acknowledges
and agrees that the Ground Handling Providers are third party beneficiaries of
the indemnities provided herein by Contractor, and may bring legal actions and
proceedings (whether administrative, judicial, or otherwise) in their own names
directly against Contractor.


United will cause each Ground Handling Provider to agree to indemnify Contractor
against any physical loss of or damage to any of Contractor’s aircraft caused by
such Ground Handling Provider’s negligent operation of ground support equipment;
provided that such Ground Handling Provider’s liability under this sentence
shall be limited to any loss or damage not exceeding [***] in respect of any
incident and shall not extend to any loss or damage below [***] in respect of
any incident.


E. CONTRACTOR’S SUPPLIES LIABILITY
 
Contractor hereby assumes liability for and agrees to indemnify, release,
defend, protect, save and hold United and its officers, directors, agents and
employees from and against any and all liabilities, damages, losses, claims,
demands, suits, fines or judgments, including, but not limited to, attorneys’
and witnesses’ fees, costs and expenses incident thereto, which may be suffered
by, accrue against, be charged to or be recovered from United or its officers,
directors, employees, or agents by reason of any losses or damages incurred on
account of the loss, misapplication, theft or forgery of passenger tickets,
exchange orders or other supplies furnished by or on behalf of United to
Contractor, or the proceeds thereof, whether or not such proceeds have been
deposited in a bank and whether or not such loss is occasioned by the insolvency
or bankruptcy of a bank in which Contractor may have deposited such proceeds,
other than a loss caused by a bank to which funds have been transmitted at the
express direction of United, unless such liabilities, damages, losses, claims,
demands, suits, fines or judgments, including, but not limited to, attorneys'
and witnesses' fees, costs and expenses incident thereto, which may be suffered
by, accrue against, be charged to or be recovered from United or its officers,
directors, employees, or agents by reason of any losses or damages incurred on
account of the loss, misapplication, theft or forgery of passenger tickets,
exchange orders or other supplies furnished by or on behalf of United is caused
by the negligence of United or its officers, directors, employees, or agents
including, but not limited to, attorneys' and witnesses' fees, costs and
expenses incident thereto, which may be suffered by, accrue against, be charged
to or be recovered from United or its officers, directors, employees, or agents
by reason of any losses or damages incurred on account of the loss,
misapplication, theft or forgery of passenger tickets, exchange orders or other
supplies furnished by or on behalf of United.  Contractor’s responsibility
hereunder for passenger tickets, exchange orders and other supplies will
commence immediately upon the delivery of said passenger tickets, exchange
orders, and other supplies into the possession of Contractor or any duly
authorized officer, agent or employee of Contractor.  United will furnish
Contractor prompt and timely notice of any claims made or suits instituted
against United which in any way may result in the indemnification hereunder, and
Contractor will have the right to compromise or participate in the defense of
same to the extent of its own interest.


F. INDEMNITY FOR INFORMATION
 
Each party hereby assumes liability for and agrees to release, defend, protect,
save, indemnify and hold the other party, its officers, directors, employees and
agents harmless from all liabilities, damages, losses, claims, demands, suits,
fines or judgments including, but not limited to, attorneys’ and witness’ fees,
costs and expenses incident thereto, of such party and any third person, express
or implied, arising by law or otherwise, as a result of, or related to, any
errors in information provided by the other party under this Agreement,
regardless of any contributory negligence of the other party either active,
passive or otherwise (but excluding the willful misconduct of the other
party).  Each party’s waiver and release to the other party in this Article
XII.F applies to any liability, obligation, right, claim, or remedy in tort and
including any liability, obligation, right, claim, or remedy for loss of revenue
or profit or any other direct, indirect, incidental, special, or consequential
damages.


G. UNITED DEFINITIONS
 
As used in this Article XIII for purposes of identifying an indemnified party,
all references to United include United’s parent company, and any subsidiary or
affiliate of United or its parent company, and their respective employees,
officers, directors and agents.  For purposes of this Article XIII any passenger
who connects in any city from a flight on United or Contractor (the “Carrying
Party”) within four (4) hours after the end of such flight to a flight of the
other party (the “Connecting Party”) become passengers of the Connecting Party
when such passenger enters the hold room or waiting area to which they were
deplaned in such city from the Carrying Party’s flight to such on-line city.  A
passenger of the Carrying Party who does not have a connecting flight with the
other party hereto and prior to entering the hold room or waiting area after
deplaning from the Carrying Party’s flight in the Connection City is a passenger
of the Carrying Party.  For purposes of this Article XIII, neither loading
bridges, hallways, stairways, nor ramp areas will be considered part of the hold
room or waiting area.


XIV. ENVIRONMENTAL MATTERS
 
A.  
Definitions.



1.  
The term “Environmental Laws” means all applicable federal, state, local and
foreign laws and regulations, including airport or United rules, regulations,
policies, or lease requirements relating to the prevention of pollution,
protection of the environment or occupational health and safety, or remediation
of environmental contamination, including, without limitation, laws, regulations
and rules relating to emissions to the air, discharges to surface and subsurface
waters, regulation of potable or drinking water, the use, storage, release,
disposal, transport or handling of Hazardous Materials, and aircraft noise,
vibration, exhaust and overflight.



2.  
The term “Hazardous Materials” means any substances, whether solid, liquid or
gaseous, which are listed and/or or regulated as hazardous, toxic, or similar
terminology under any Environmental Laws or which otherwise cause or pose threat
or hazard to human health, safety or the environment.



B.  
Contractor Obligations.



1.  
Contractor shall conduct its operations in a prudent manner, taking reasonable
preventative measures to avoid liabilities under any Environmental Laws or harm
to human health or the environment, including, without limitation, measures to
prevent unpermitted releases of Hazardous Materials to the environment, adverse
environmental impacts to on-site or off-site properties and the creation of any
public nuisance.  If in the course of conducting services under this Agreement
Contractor encounters adverse environmental conditions that could reasonably be
expected to give rise to liability for United or Contractor under any
Environmental Laws or which otherwise could reasonably be expected to result in
harm human health or the environment, Contractor shall promptly notify United of
such conditions.



 
2.  
Contractor shall, at its own expense, conduct its operations in compliance with
applicable Environmental Laws.  If United provides any information, instruction,
or materials to Contractor relating to its obligations under any Environmental
Laws, Contractor agrees that this shall not in any way relieve Contractor of its
obligation to comply with Environmental Laws.  Contractor further agrees that it
shall otherwise preserve the proprietary nature of any such information that is
identified by United as proprietary and confidential and shall use commercially
reasonable efforts to ensure that the information is not disclosed to any third
parties without first obtaining the written consent of United.



3.  
Contractor shall use its reasonable commercial efforts to perform its services
under this Agreement so as to minimize the unnecessary generation of waste
materials, including consideration of source reduction and re-use or recycling
options.  If requested by United, Contractor shall replace specific products
used in its operations with less toxic products, as long as there is a
reasonable replacement available at a similar cost, or if the product is not at
a similar cost, provide United the option to agree to pay the
difference.  Contractor shall ensure that any waste materials generated in
connection with the services performed by Contractor under this Agreement are
managed in accordance with all applicable Environmental Laws, with Contractor
assuming responsibility as the legal generator of such wastes; however, this
provision does not apply should United or another vendor of United be the entity
who has in fact generated the wastes.



4.  
For any leased areas or other equipment that are jointly used or operated by
both Contractor and United (and/or other United Contractors), Contractor shall
use its reasonable commercial efforts to coordinate its activities with United
and/or United Contractors and otherwise perform such activities to ensure
compliance with applicable Environmental Laws.



5.  
Except for de minimis amounts of Hazardous Materials which are immediately and
fully remediated to pre-existing conditions, Contractor shall promptly notify
United of any spills or leaks of Hazardous Materials arising out of Contractor’s
provision of services under this Agreement, and shall provide copies to United
of any written reports provided to any governmental agencies and airport
authorities under any Environmental Laws regarding same.  Contractor shall
promptly undertake all reasonable commercial actions to remediate any such
spills or leaks to the extent Contractor is required to do so by applicable
Environmental Laws, by the relevant airport authority, or in order to comply
with a lease obligation.  In the event that Contractor fails to fulfill its
remediation obligations under this Paragraph and United may otherwise be
prejudiced or adversely affected, United may undertake such actions as are
reasonable at the cost and expense of Contractor.



6.  
Contractor shall promptly provide United written copies of any notices of
violation issued or other claims from a third party asserted pursuant to
Environmental Laws or associated with a potential release of Hazardous
Mubstances and related to or associated with the provision of services by
Contractor under this Agreement.  Contractor shall promptly undertake all
actions necessary to resolve such matters, including, without limitation, the
payment of fines and penalties, and promptly addressing any non-compliance
identified; provided, however, that Contractor may contest any notice of
violation or other alleged violation and defend any claim that it believes is
untrue, improper or invalid.   In the event that Contractor fails to fulfill its
obligations under this Paragraph and United may otherwise be prejudiced or
adversely affected, United may undertake such actions as are reasonable at the
cost and expense of Contractor.



7.  
If requested by United, Contractor shall conduct a review and provide
information to United regarding Contractor’s compliance with the requirements of
this Article.  This review may include the completion of an environmental
compliance audit of Contractor’s activities pursuant to a work plan approved by
United.  Contractor shall provide United with a summary of the results of this
audit, provide United an opportunity to review any report generated in
connection with such an audit, and will promptly use its reasonable commercial
efforts to address any non-compliance identified.



8.  
In the event that Contractor’s Services include (a) providing bulk (non-bottled)
potable water for crew or passenger consumption; (b) the handling or loading of
bulk (non-bottled) potable water onto aircraft; or (c) the maintenance of any
potable water equipment (such as water servicing trucks, carts, cabinets or
portable tanks), Contractor shall comply with all applicable Environmental Laws
governing the provision of such Services (“Drinking Water Requirements”) and
shall use its reasonable commercial efforts to ensure all water handling
equipment is properly and regularly disinfected and kept in sanitary
condition.  If Contractor relies upon a Contractor to load water onto its
aircraft or to maintain water handling equipment, it shall inquire with such
contractors to ensure they meet these standards as well. Contractor shall notify
United if it becomes aware of practices or conditions that may negatively impact
potable water quality.



9.  
Contractor shall maintain records relating to its compliance with Environmental
Laws under this Agreement for at least five (5) years or such longer period of
time if required by Environmental Laws.  Contractor shall, at the request of
United and with reasonable advance notice, provide United with reasonable access
to Contractor’s operations, documents, and employees for the sole purpose of
allowing United to assess Contractor’s compliance with its obligations with this
Article, including responding to reasonable information requests.



10.  
Upon the termination of operations at a space used to support operations under
this agreement, Contractor shall use its reasonable commercial efforts to ensure
the removal and proper management of any and all Hazardous Materials for which
Contractor is responsible associated with its operations (including its
subcontractors) and will comply with any other applicable Environmental Laws
applicable to Contractor’s United Express Services.



11.  
Contractor has reviewed United’s Environmental Commitment Statement (found at
http://www.united.com/page/article/0,6722,52532,00.html) and agrees to cooperate
with United in meeting these commitments and in responding to reasonable
information requests.



12.  
Contractor shall be responsible for and will indemnify, defend, and hold
harmless United, including its officers, agents, servants and employees, from
and against any and all claims, liabilities, damages, costs, losses, penalties,
and judgments, including costs and expenses incident thereto under Environmental
Laws or due to the release of a Hazardous Material, which may be suffered or
incurred by, accrue against, be charged to, or recoverable from United or its
officers, agents, servants and employees arising out of an act or omission of
Contractor (or its subcontractor) related to Contractor’s provision of services
under this Agreement, except to the extent caused by the negligent or willful
acts or omissions of United or a third party contracted by United.



13.  
All notices to be provided by Contractor to United under this Article shall be
provided as indicated in Article XXII of this Agreement, with a copy to Director
of Environmental Safety, United Air Lines, Inc., 1200 East Algonquin Road –
OPCSY, Elk Grove Township, Illinois 60007.

 
XV. REPORTS
 
A. OPERATING PERFORMANCE
 
Contractor will furnish to United within ten (10) days after the end of each
month a detailed report of its operating performance, which report will include
information on Contractor’s performance during the preceding month for each of
the items designated by United, including, but not limited to, operating
performance standards and aircraft appearance.


B. GOVERNMENT FILINGS
 
Contractor will be responsible for filing all reports relating to its United
Express operations with the DOT, FAA or any state or airport authority (other
than any such reports for which United has assumed the responsibility to file
them on Contractor’s behalf), and Contractor will promptly furnish United with
copies of all such reports and such other available traffic and operating
reports, in each case relating to Contractors United Express service, as United
may reasonably require from time to time during the life of this Agreement.  To
the extent only United is in possession of relevant statistics used in such
reports, United will provide such available statistics to Contractor as
necessary for Contractor to complete these filings.  If United fails to provide
such statistics to Contractor sufficiently in advance of the applicable deadline
for such filings, and Contractor is unable to submit such filings by the
deadline because of such delay, United will reimburse Contractor for any fines
or penalties incurred by Contractor as a result of its failure to submit such
filings by the deadline.


C. COPY OF GOVERNMENT REPORTS
 
Contractor will promptly furnish United with a copy of every report that
Contractor prepares, whether or not such report is filed with the FAA, NTSB or
any other governmental agency, relating to any accident or incident involving an
aircraft used by Contractor in performing services under this Agreement, whether
or not such aircraft bears any of the United Marks, when such accident or
incident is claimed to have resulted in the death or injury to any person or the
loss of, damage to or destruction of any property.


D. SCHEDULED SERVICE UPDATE
 
Contractor will provide accurate updates of its flights’ planned and actual
departure and arrival times (including updates of irregularities) in Apollo
Services as soon as the planned flight schedule is changed and the flight
departs and arrives or experiences an irregularity.  Specifically, this includes
updating the out, off, on and in times for the aircraft within fifteen (15)
minutes of the occurrence of each event.  In the event of flight delays,
cancellations or other schedule irregularities affecting Contractor’s United
Express Service flights, and as soon as information concerning such
irregularities is available, Contractor shall update Apollo Services or other
approved United systems to reflect such information and, when requested by
United, notify the designated United organization.  For delayed flights,
Contractor shall provide updates to Customers and Apollo in no less than fifteen
(15)-minute intervals. For purposes of this Agreement, such scheduled and actual
departure and arrival and irregularity information shall be known as
“FLIFO.”  United will notify Contractor in writing as soon as practicable after
United determines that Contractor has failed to update FLIFO in a timely and
accurate manner.  If Contractor fails ten (10) times in any consecutive thirty
(30) day period (the “FLIFO Threshold”) to update FLIFO in a timely and accurate
manner as soon as it becomes evident to Contractor that a schedule deviation
shall take place, then upon notification by United to Contractor, Contractor
shall pay United damages of [***] for each occurrence over and above the first
ten (10) occurrences during such thirty (30) day period regardless of who ground
handles Contractor’s United Express.  United agrees to bill Contractor any
amount owed under this Section within ninety  (90) days after the end of each
calendar ninety (90) day period during which Contractor has exceeded the FLIFO
Threshold.  Such damages shall be United’s exclusive remedy for Contractor’s
non-compliance with this paragraph and may be collected by setoffs against other
amounts owed by United to Contractor hereunder.


E. CLOSE OUT ENTRIES
 
For the cities specified in APPENDIX B where the Contractor is performing its
own Ground Handling, upon departure of each United Express flight, Contractor
will make close-out entries in Apollo Services as required by United and as
specified in the United Express Service Standards.  United will make available
to Contractor the same monitoring systems currently available (i.e. day after
departure prompts) or those that are being developed and implemented for
United.  If Contractor fails to perform flight close-out entries in Apollo
Services as required in more than ten (10) occurrences within any consecutive
thirty (30) day period as outlined above, where such occurrence is caused by or
arises out of an act or omission of Contractor, then upon notification by United
to Contractor, Contractor shall pay United damages of [***] for each occurrence
over and above the first ten (10) occurrences within such thirty (30) day
period.  Such damages shall be United’s exclusive remedy for Contractor’s
non-compliance with this paragraph and may be collected by setoffs against other
amounts owed by United to Contractor hereunder.


XVI. INDEPENDENT CONTRACTORS AND WAIVER OF CONTROL
 
    A. INDEPENDENT CONTRACTORS
 
1. The employees, agents and independent contractors of each party hereto (the
“Employer”) engaged in performing any of the services the Employer is to perform
pursuant to this Agreement are employees, agents, and independent contractors of
the Employer for all purposes and under no circumstances will be deemed to be
employees or agents or independent contractors of the other party (the
“Non-Employer”).   The Non-Employer will have no supervision or control over any
of the Employer’s employees, agents and independent contractors and any
complaint or requested change in procedure made by the Non-Employer will be
transmitted by it to the Employer’s designated representatives.  In its
performance under this Agreement, each party will act for all purposes, as an
independent contractor and not as an agent for the other party.
 
2. Notwithstanding the fact that Contractor has agreed to follow certain
procedures, instructions and United Express Service Standards pursuant to this
Agreement, United will have no supervisory power or control over any employees,
agents or independent contractors engaged by Contractor in connection with its
performance hereunder, and all complaints or requested changes in procedures
made by United will, in all events, be transmitted by United to Contractor’s
designated representatives.  Nothing contained in this Agreement is intended to
limit or condition Contractor’s control over its operations or the conduct of
its business as an air carrier, and Contractor and its principals assume all
risks of financial losses which may result from the operation of the air
services to be provided by Contractor hereunder.
 
B. UNAUTHORIZED OBLIGATIONS
 
1. Nothing in this Agreement authorizes United to make any contract, agreement,
warranty or representation on Contractor’s behalf, or to incur any debt or
obligation in Contractor’s name (“Contractor Unauthorized Obligation”); and
United hereby agrees to defend, indemnify, save, release and hold Contractor and
its officers, directors, employees and agents harmless from any and all
liabilities, claims, judgments and obligations which arise as a result of or in
connection with or by reason of any such Contractor Unauthorized Obligation made
by United or its officers, directors, employees, agents or independent
contractors (other than Contractor) in the conduct of United’s operations.
 
2. Nothing in this Agreement authorizes Contractor to make any contract,
agreement, warranty or representation on United’s behalf, or to incur any debt
or obligation in United’s name (“United Unauthorized Obligation”); and
Contractor hereby agrees to defend, indemnify, save, release and hold United and
its officers, directors, employees and agents harmless from any and all
liabilities, claims, judgments and obligations which arises as a result of or in
connection with or by reason of any such United Unauthorized Obligation made by
Contractor or its officers, directors, employees, agents or independent
contractors (other than United) in the conduct of Contractor’s operations.
 
C. CONTRACTOR OPERATED FLIGHTS
 
The fact that Contractor’s operations are conducted under the United Marks and
listed under the UA designator code will not affect their status as flights
operated by Contractor, and Contractor and United agree to advise all third
parties, including passengers, of this fact.


XVII. DEFAULT, TERMINATION AND OTHER REMEDIES
 
A. BANKRUPTCY
 
If either party becomes insolvent; if the other party has evidence that either
party is not paying its bills when due without just cause; if either party takes
any step leading to its cessation as a going concern; makes an assignment for
the benefit of creditors or a similar disposition of the assets of the business;
or if either party either ceases or suspends operations for reasons other than
an Article XXV force majeure condition (a “Section A Default”), then the other
party (the “Insecure Party”) may immediately terminate this Agreement on notice
to such party (the “Section A Defaulting Party”) unless the Section A Defaulting
Party immediately gives adequate assurance of the future performance of this
Agreement by establishing an irrevocable letter of credit—issued by a U.S. bank
acceptable to the Insecure Party, on terms and conditions acceptable to the
Insecure Party, and in an amount sufficient to cover all amounts potentially due
from the Section A Defaulting Party under this Agreement—that may be drawn upon
by the Insecure Party if the Section A Defaulting Party does not fulfill its
obligations under this Agreement in a timely manner.  If bankruptcy proceedings
are commenced with respect to the Section A Defaulting Party and if this
Agreement has not otherwise terminated, then the Insecure Party may suspend all
further performance of this Agreement until the Section A Defaulting Party
assumes or rejects this Agreement pursuant to Section 365 of the Bankruptcy Code
or any similar or successor provision.  Any such suspension of further
performance by the Insecure Party pending the Section A Defaulting Party’s
assumption or rejection will not be a breach of this Agreement and will not
affect the Insecure Party’s right to pursue or enforce any of its rights under
this Agreement or otherwise.  If a bankruptcy proceeding is commenced with
respect to Contractor, Contractor and United hereby agree that Contractor’s
obligations under this Agreement,


B. COVENANT DEFAULT
 
If either party (the “Section B Defaulting Party”) shall refuse, neglect or fail
to perform, observe, or keep any material covenants, agreements, terms or
conditions contained herein on its part to be performed, observed, and kept
(other than any such covenant or agreement for which this Agreement provides an
exclusive remedy and other than the covenants described in Article XVI.D), and
such refusal, neglect or failure (individually and collectively, a “Breach”)
shall continue for a period of thirty (30) days after written notice to cure
such Breach to the Section B Defaulting Party thereof (a “Section B Default”),
then the other party may upon thirty (30) days’ notice to the Section B
Defaulting Party terminate this Agreement.  If a notice of Breach is delivered
and a notice of termination is not delivered within forty-five (45) days
thereafter the other party shall be deemed to have waived its right hereunder to
terminate for the particular occurrence of Breach for which the Section B
Defaulting Party received notice.


 
C. DEFAULT BY CONTRACTOR
 
If Contractor shall refuse, neglect or fail to cure or perform any one of the
following conditions, United may give Contractor written notice to correct such
condition or cure such breach, and if any such condition or breach shall
continue for thirty (30) days, or, in the case of Article XVII.C.1 below, ninety
(90) days after notice to Contractor thereof (a “Section C Default”), then
United may terminate this Agreement upon fifteen (15) days’ written notice to
Contractor if:
 
1. Contractor’s operations fall below each of the following three levels for
three (3) consecutive months (in other words, Contractor will not have failed to
comply with the condition in this paragraph if it does not fall below any one or
more of the following three levels at any time during a period of three (3)
consecutive months):
 
a. less than [***] completion factor (excluding cancellations resulting from
weather, Air Traffic Control, labor actions, or from causes solely attributable
to United or its subcontractors);
 
b. greater than [***] mishandled bags per 1,000 passengers; and
 
c. less than [***] of flight departures are on-time within zero minutes; or
 
2. Contractor knowingly maintains falsified books or records or submits false
reports of a material nature.
 
3. Contractor is in breach under the terms of any of the Related Agreements and
the other party thereto has the right to terminate such Related Agreement in its
entirety, Contractor’s breach of such Related Agreement is material to the
obligations of Contractor under this Agreement and the Related Agreements, taken
as a whole, and such breach has continued for the longer of thirty days after
notice to Contractor thereof or the cure period specified in such Related
Agreement.
 
D. SIMILAR AGREEMENTS
 
United may immediately terminate this Agreement if Contractor or any of its
affiliates is in breach of the terms of Article V.B (No Operation Outside
Agreement) (a “Section D Default”).


E. NON-COMPLIANCE WITH STANDARDS
 
If Contractor shall refuse, neglect, or fail to perform or observe the
provisions of the United Express Service Standards to be performed, observed,
and kept with regard to one or more city pairs under this Agreement, and such
refusal, neglect or failure shall continue for a period of sixty (60) days after
United delivers written notice to cure such default to Contractor thereof (a
“Section E Default”), then United may upon thirty (30) days’ notice to
Contractor terminate this Agreement with regard to the city pairs involved or as
to the entire Agreement at United’s discretion.  If a notice of a Section E
Default is delivered and a notice of termination is not delivered within
seventy-five (75) days thereafter, United shall be deemed to have waived its
right hereunder to terminate for the particular occurrence of breach for which
Contractor received notice.


F. CONSEQUENCES OF TERMINATION; OTHER REMEDIES
 
Any termination pursuant to one or more of the provisions of this Agreement will
be without additional liability to the party initiating such termination and
will not be construed so as to relieve either party hereto of any debts or
obligations, monetary or otherwise, to the other party that accrued hereunder
prior to the effective date of such termination.  Each party will be entitled to
any and all damages recoverable and remedies under law or in equity against the
other for any breach by the other party of this Agreement, regardless of whether
the non-breaching party elects to terminate this Agreement; provided that the
liquidated damages provided for in Article XVI,G shall constitute full payment
and the exclusive remedy for any damages suffered by United by reason of any
breach by Contractor to which Article XVI,G applies.


G. UNITED’S LIQUIDATED DAMAGES
 
1. If United terminates this Agreement pursuant to the terms of this Article
XVII, including for Contractor’s breach, then Contractor will pay to United as
liquidated damages, and not as a penalty, the Daily United Damages, for each day
remaining during the period commencing with the date of termination through the
end of the term of this Agreement; provided, however, that if United secures
another carrier to replace Contractor in the city pairs served by Contractor
under this Agreement as a United Express Carrier at any of the affected
stations, or if United determines that United could replace Contractor without
increasing its damages in these city pairs, then the liquidated damages will be
adjusted as follows:
 
a. At such time as the average daily Total Net Sales Receipts received by United
from the replacement carrier or its own operations with respect to the city
pairs previously included in Contractor’s United Express Services for thirty
(30) consecutive days (the “Replacement Carrier’s Average Daily Receipts”) are
at least [***] of Contractor’s Average Daily Receipts, then from that day and
thereafter, the Daily United Lost Receipts will be reduced by [***];
 
b. At such time as the Replacement Carrier’s Average Daily Receipts are at least
[***] of Contractor’s Average Daily Receipts, then from that day and thereafter
the Daily United Lost Receipts will be reduced to equal [***] of the original
Daily United Lost Receipts; and
 
c. At such time as the Replacement Carrier’s Average Daily Receipts are at least
[***] of Contractor’s Average Daily Receipts, then from that day and thereafter
the Daily United Lost Receipts will be reduced to [***].
 
2. For purposes of this be Article XVI,G,
 
a. “Contractor’s Average Daily Receipts” means the average amount of the daily
Total Net Sales Receipts
 
b. “Daily United Lost Receipts” shall equal Contractor’s Average Daily Receipts,
subject to adjustment as provided in paragraphs (a), (b) and (c) of Article XVI.
 
c. The amount of the “Daily United Damages” shall equal the sum of (1) the Daily
United Lost Receipts (as so adjusted), plus (2) the amount (which may be a
negative number) by which the Replacement Carrier’s Average Daily Fees exceed
the Contractor’s Average Daily Fees; provided that, if the sum of the amount in
clause (1) above plus the amount in clause (2) above is less than zero, then the
Daily United Damages shall be zero.
 
d. “Contractor’s Average Daily Fees” means the average amounts paid by United to
Contractor pursuant to Article XVI G under this Agreement per day over the
twelve (12) month period immediately preceding the date of termination or
Contractor’s breach, whichever occurs earlier.
 
e. “Replacement Carrier’s Average Daily Fees” means the total of the average
amounts paid to other carriers, if any, per day and expenses incurred by United
to replace Contractor’s United Express Services for the cities served by
Contractor.
 
3. If this Agreement is terminated in a manner such that United shall have the
right to damages under this Article XVI, United shall, in good faith and in a
commercially reasonable manner, secure another carrier to replace Contractor and
take such other reasonable actions so as to mitigate the damages owed to United
hereunder.
 
4. The inclusion of this Article XVI is not intended to modify, waive or
restrict Contractor’s rights to exercise any and all remedies available at law
or in equity for United’s breach of this Agreement.
 
5. The provisions of this Article XVI.G shall not be applicable to a termination
of this Agreement by United pursuant to Article XVI.C as a result of
Contractor’s failure to meet the conditions referenced in Article XVI.C;
provided, that the exclusion of the applicability of Article XVI.G to Article
XVI.C shall not be deemed to be a waiver of any right which United may have for
remedies at law or in equity.
 
6. Not withstanding the above, total liquidated damages shall in no case exceed
[***] in aggregate.  Liquidated damages shall not apply to EAS markets.
 
H. RESTRICTED ACTIONS
 
Neither party shall not take, nor agree to take, any of the following actions
without the other party’s prior written consent: (a) dispose of any of the other
party’s assets, or (b) enter into any agreements with third parties which create
liens, claims or encumbrances on any of the other party’s assets.  To the extent
that Contractor engages in, invests in or otherwise is responsible (financially
or otherwise) for any business, activity or operation other than Contractor’s
United Express Services, and unless otherwise expressly agreed in writing with
United, Contractor will ensure that the costs and expenses associated with or
allocable to such other businesses, activities or operations are not charged to
or recovered from United in any way.


XVIII. ASSIGNMENT
 
Assignment.  This Agreement may be terminated by either United or Contractor
(the “first party”) if the other party assigns this Agreement or any of its
rights, duties or obligations under this Agreement (except an assignment of the
right to money to be received hereunder) without the prior written consent of
the first party.  In the event that this Agreement is assigned in violation of
this Article XVII, without such consent having been given in writing, the first
party will have the right to terminate this Agreement immediately by telegraphic
or written notice to the other party; provided, however, that a corporate
reorganization that does not result in a material change in the ultimate
ownership of Contractor from the ownership that existed prior to such
transaction will not be considered an assignment as long as all of the entities
succeeding to any of the assets or liabilities of Contractor prior to such
corporate reorganization agree to be bound by this Agreement.


XIX. TAXES, PERMITS AND LICENSES
 
A. PAYROLL TAXES
 
Contractor acknowledges that it is responsible for and will pay to the
appropriate authority, and will indemnify and hold harmless United from, any and
all federal or state payroll taxes, FICA, unemployment tax, state unemployment
compensation contribution, disability benefit payments, insurance costs and any
other assessments or charges which relate directly or indirectly to the
employment by Contractor of Contractor’s employees.  United acknowledges that it
is responsible for and will pay to the appropriate authority, and will indemnify
and hold harmless Contractor from, any and all federal or state payroll taxes,
FICA, unemployment tax, state unemployment compensation contribution, disability
benefit payments, insurance costs and any other assessments or charges which
relate directly or indirectly to the employment by United of United’s employees.


B. PERMITS AND LICENSES
 
Contractor will comply with all federal, state and local laws, rules and
regulations, will timely obtain and maintain any and all permits, certificates
or licenses necessary for the full and proper conduct of its operations, and
will pay all fees assessed for airport use including, but not limited to,
landing fees, user airport fees and prorated airport facility fees.  Contractor
further agrees to comply with all mandatory resolutions issued by the Air
Transport Association of America (“ATA”) and all non-binding recommended
resolutions of the ATA which are adopted by United.


XX. REVIEW
 
During the term of this Agreement United may, at any time at its discretion,
require a joint review of Contractor’s aircraft and facilities to determine
whether Contractor’s United Express Services are meeting the requirements of
this Agreement. This review is not intended nor shall it be construed to relieve
Contractor of its responsibility to provide a quality and airworthy aircraft
that satisfies all FAA regulations.  In addition, within thirty (30) days after
each calendar quarter United and Contractor will meet to review Contractor’s
United Express Services during the preceding calendar quarter.


XXI. JURISDICTION
 
With respect to any lawsuit, action, proceeding or claim relating to this
Agreement or any other agreement between United and Contractor (hereinafter, any
such lawsuit, action, proceeding or claim is referred to as a “Lawsuit”), each
of the parties hereto irrevocably (i) submits to the jurisdiction of the courts
of the State of Illinois and the United States District Court located in the
City of Chicago, Illinois, and (ii) waives any objection which it may have at
any time to the laying of venue of any Lawsuit brought in any court, waives any
claim that any Lawsuit has been brought in any inconvenient forum, and further
waives the right to object, with respect to any Lawsuit, that such court does
not have jurisdiction over such party.  Nothing in this Agreement precludes
either party hereto from bringing Lawsuits in any other jurisdiction in order to
enforce any judgment obtained in any Lawsuit referred to in the preceding
sentence, nor will the bringing of such enforcement Lawsuit in any one or more
jurisdictions preclude the bringing of any enforcement Lawsuit in any other
jurisdiction.


XXII. NOTICES
 
Any and all notices, approvals or demands required to be given in writing by the
parties hereto will be sufficient if sent by certified mail, postage prepaid,
overnight delivery by a nationally recognized delivery company or hand delivery,
to United, addressed to:


United Air Lines, Inc.
1200 E. Algonquin Road
Elk Grove Township, Illinois 60007
Attn:  [***]


and to Contractor, addressed to:


Colgan Air, Inc.
c/o Pinnacle Airlines Corp.
1689 Nonconnah Blvd.
Suite 111
Memphis, TN 38132
Attn: [***]


or to such other addresses in the continental United States as the parties may
specify in writing. Notices may be sent by facsimile to the above addresses and
will be deemed delivered two (2) hours after the time of their transmission if
confirmed in writing on the day of transmission by certified mail, postage
prepaid or overnight delivery.


XXIII. APPROVALS AND WAIVERS
 
A. Whenever this Agreement requires the prior approval or consent of United,
Contractor will make a timely request to United therefore and the consent will
be obtained in writing. United will also consider, in its sole discretion, other
reasonable requests individually submitted in writing by Contractor for United’s
consent to a waiver of any obligation imposed by this Agreement.
 
B. United assumes no liability or obligations to Contractor by providing any
waiver, approval, consent or suggestion to Contractor in connection with this
Agreement, or by reason of any neglect, delay or denial of any request
therefore.
 
C. Except as otherwise provided for in this Agreement, no failure by either
party to execute any power reserved to it by this Agreement, or to insist upon
strict compliance by the other party with any obligation or condition hereunder,
and no custom or practice of the parties at variance with the terms hereof will
constitute a waiver of such party’s right to demand exact compliance with any of
the terms herein.   Waiver by such party of any particular default by the other
party will not affect or impair such party’s rights with respect to any
subsequent default of the same, similar or different nature, nor will any delay,
forbearance or omission of such party to exercise any power or right arising out
of any breach or default by the other party of any of the terms or provisions
hereof will affect or impair such party’s right to exercise the same or
constitute a waiver by such party of any right hereunder or the right to declare
any subsequent breach or default and to terminate this Agreement prior to the
expiration of its term.  Subsequent acceptance by such party of any payments due
to it hereunder will not be deemed to be a waiver by such party of any preceding
breach by the other party of any terms, covenants or conditions of this
Agreement.
 
XXIV. GOVERNING LAW
 
This Agreement and any dispute arising thereunder, including any action in tort,
will be governed by and construed and enforced in accordance with the internal
laws of the State of Illinois.


XXV. CUMULATIVE REMEDIES
 
Unless and to the extent as may be otherwise expressly stated in this Agreement,
no right or remedy conferred upon or reserved to Contractor or United by this
Agreement is intended to be, nor shall be deemed, exclusive of any other right
or remedy herein or by law or equity provided or permitted, but each will be
cumulative of every other right or remedy.


XXVI. FORCE MAJEURE
 
A. Generally.  Except for any payments due hereunder, neither party shall be
liable for delays or failure in performance hereunder caused by acts of God,
acts of terrorism or hostilities, war, strike, labor dispute, work stoppage,
fire, act of government, court order or any other cause, whether similar or
dissimilar, beyond the control of that party.
 
B. Extraordinary Events.  If United reports operating losses resulting in an
operating margin that is worse than minus [***] for [***] consecutive quarters
and such losses are the direct result of acts of God, acts of terrorism or
hostilities, war, strike, labor dispute, work stoppage, fire, act of government,
or court order and United expects the event to continue to cause such losses,
United will notify Contractor of the expected duration of the event and the
effect on Contractor’s schedule and operations.  Upon Contractor’s receipt of
such notice, Contractor will take such actions as it deems reasonable to attempt
to reduce its costs for the expected duration of the event and, if successful,
will agree to adjust the compensation payable to it under this Agreement to pass
the cost savings directly resulting from such actions on to United until such
time as United’s quarterly operating margin is not worse than minus
[***].  Subject to the preceding sentence, the actions that Contractor takes
under this Article XXVI.B may include, but are not required to include, employee
furloughs and layoffs, wage freezes, capital expenditure freezes, management
wage reductions, hiring freezes and seeking temporary concessions from its labor
unions.
 
XXVII. SEVERABILITY AND CONSTRUCTION
 
A. Each term or provision of this Agreement will be considered severable, and
if, for any reason, any such term or provision herein is determined to be
invalid and contrary to, or in conflict with, any existing or future law or
regulation by a court or agency having valid jurisdiction, such will not impair
the operation of, or have any other effect upon, other terms or provisions of
this Agreement as may remain otherwise enforceable, and the latter will continue
to be given full force and effect and bind the parties hereto, and said invalid
terms or provisions will be deemed not to be a part of this Agreement.
 
B. The captions appearing in this Agreement have been inserted for convenience
only and will not control, define, limit, enlarge or affect the meaning of this
Agreement or any of its provisions.
 
XXVIII. ACKNOWLEDGMENT
 
A. Each party expressly disclaims the making of, and acknowledges that it has
not received, any warranty or guarantee, express or implied, as to the potential
volume, profits or success of the business venture contemplated by this
Agreement.
 
B. Each party acknowledges that it has received, read and understood this
Agreement and the Appendices hereto.
 
XXIX. CONFIDENTIALITY
 
A. Except as required by law (including federal or state securities laws or
regulations) or by the rules and regulations of any stock exchange or
association on which securities of either party or any of its affiliates are
traded, or in any proceeding to enforce the provisions of this Agreement, United
and Contractor hereby agree not to publicize or disclose to any third party the
terms or conditions of this Agreement or any of the Related Agreements without
the prior written consent of the other parties thereto.
 
B. Except as required by law (including federal or state securities laws or
regulations) or by the rules and regulations of any stock exchange or
association on which securities of either party or any of its affiliates are
traded, or in any proceeding to enforce the provisions of this Agreement, United
and Contractor hereby agree not to disclose to any third party any confidential
information or data, both oral and written, received from the other and
designated as such by the other without the prior written consent of the party
providing such confidential information or data.
 
C. If either party is served with a subpoena or other process requiring the
production or disclosure of any of the agreements, information or data described
in Article XXIX.A or Article XXIX.B, then the party receiving such subpoena or
other process, before complying with such subpoena or other process, shall
immediately notify the other party of same and permit said other party a
reasonable period of time to intervene and contest disclosure or production.
 
D. Upon termination of this Agreement, each party must return to the other any
confidential information or data received from the other and designated as such
by the party providing such confidential information or data which is still in
the recipient’s possession or control.
 
XXX. RELATED AND THIRD PARTY AGREEMENTS
 
A. United and Contractor will enter into the agreements listed below in this
Article XXX (the “Related Agreements”), which relate to the terms hereof and
continue to have full force and effect.  All Related Agreements listed in this
Article XXX are hereby amended such that each of such Related Agreements will
continue in effect for a term equal to the term of this Agreement; provided,
however, that all such Related Agreements will automatically terminate
contemporaneously with the termination of this Agreement, which termination
shall otherwise be effected in accordance with the procedural terms of such
Related Agreements.
 
1. United and Colgan Air Pro-Rate Agreement
 
2. Interline Agreement Space Available Employee and Eligible Travel
 
3. United Express Agreement Positive Space Employee Travel
 
4. Emergency Response Services Agreement.
 
B. United and Contractor will enter into a Slot Agreement which provides
Contractor with the ability to serve the specific markets defined in the Slot
Agreement.  This Slot Agreement will continue in effect for a term equal to the
term of this Agreement; provided, however, that the Slot Agreement will
automatically terminate upon the occurrence of either of the following events:
(i) at such time as Contractor no longer serves the specific markets as a United
Express partner or (ii) contemporaneously with the termination of this
Agreement.
 
XXXI. ENTIRE AGREEMENT
 
This Agreement, together with the Related Agreements, including any Appendices,
Attachments and Exhibits attached hereto and thereto, contains the complete,
final and exclusive agreement between the parties hereto with respect to the
subject matter hereof, and this Agreement supersedes all previous agreements and
understandings, oral and written, other than the Related Agreements, and by
operation of this clause, this Agreement specifically terminates, supersedes and
replaces the prior United Express® Agreement entered into between United and
Contractor, dated October 4, 2005 and denominated as United Contract Number
170197. This Agreement will not be modified or amended by mutual agreement or in
any manner except by an instrument in writing, executed by the parties hereto.


XXXII. REFERENCES TO TIME PERIODS
 
All references to the term “year” in this Agreement shall mean contract year
unless specifically stated otherwise.  All references to the term “month” in
this Agreement shall mean a full calendar month; provided that if the Effective
Date shall be other than the first day of a calendar month, then the first
“month” of this Agreement shall commence on the Effective Date and end on the
last day of the month in which the Effective Date occurs.  All references to the
term “quarter” in this Agreement shall mean a calendar quarter; provided that
the first “quarter” of this Agreement shall commence on the Effective Date and
terminate on the last day of the calendar quarter in which the Effective Date
occurs.  Calendar quarters shall be January 1 through March 31, April 1 through
June 30, July 1 through September 30, and October 1 through December 31.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have by their duly authorized officers
caused this Agreement to be entered into and signed as of the day and year first
above written.
 
COLGAN AIR, INC.
 
 
 
By:
______________________________
George Casey
President & General Manager
 
 
UNITED AIR LINES, INC.
 
 
 
By:
______________________________
John Tague
Executive Vice President and Chief Operating Officer
 
   




 
 

--------------------------------------------------------------------------------

 

APPENDIX A


UNITED MARKS




UNITED EXPRESS


Stylized UNITED EXPRESS lettering


UNITED EXPRESS colors


Stylized letters UA


Uniform Design


Aircraft exterior and interior color decor


Other United Marks approved by United for use by Contractor

 
 

--------------------------------------------------------------------------------

 

APPENDIX B


MARKETS TO BE SERVED


Non-Directional
O&D                                                                Minimum
Frequency
[***]                                                                           [***]
[***]                                                                           [***]
[***]                                                                           [***]
[***]                                                                           [***]
[***]                                                                           [***]
[***]                                                                           [***]
[***]                                                                           [***]
[***]                                                                           [***]
[***]                                                                           [***]
[***]                                                                           [***]
[***]                                                                           [***]
[***]                                                                           [***]
[***]                                                                           [***]


Minimum frequencies for EAS markets will be defined by the government EAS
contract.  If at any time Contractor desires to make changes to the frequencies,
or eliminates service to any of the cities defined above, they must communicate
their intent in accordance with Article XXI, in writing, at least 90 days prior
to the schedule change. Should Contractor eliminate service to any of the above
cities, Contractor is responsible for a prorated share of the IT removal costs,
based on the date of discontinued service and the number of months remaining in
the contract term.


AIRCRAFT FLEET


Contractor will operate [***] Saab 340-B turboprop aircraft.  At least [***] of
the aircraft are to be painted in United livery.  Contractor will also have at
least [***] operational spare in Contractor’s livery.


GROUND HANDLING


Contractor will provide ground handling services for Contractor-operated United
Express flights at no cost to United at the following stations:  [***].


For the stations in which Contractor is responsible for providing ground
handling services, Contractor may, upon receiving written approval from United,
assign these duties to its parent company or other wholly owned subsidiaries of
its parent company or subcontract ground handling services to another United
Airlines approved ground handling company.


United will arrange for ground handling services to be provided on behalf of the
Contractor at the following stations:  [***].  The ground handling fee specified
in Article IX.B will be charged to Contractor for all Contractor operated
departures from the aforementioned stations.

 
 

--------------------------------------------------------------------------------

 

APPENDIX C


GROUND HANDLING SERVICES


The Ground Handling Provider(s) will provide the following minimum services:


(a)           Employees shall be fully qualified personnel to handle
Contractor’s operations.


(b)           Posting of signage and decor appointment as specified by United.


(c)           Adequate check-in areas including passenger waiting room
facilities.


(d)           Security facilities, personnel and passenger screening procedures
as are required by applicable orders, rules and regulations of the FAA and those
standards specified by United.


(e)           Capability of operating Automation Equipment (Apollo Services) for
the purpose of providing passenger processing and operations in the
configuration and under the procedures specified by United.


(f)           Baggage handling, delivery and tracing in accordance with
procedures issued by United.


(g)           Special services required by passengers, including wheelchair
service

 
 

--------------------------------------------------------------------------------

 

APPENDIX D


LIABILITY INSURANCE


Issued by:


Date of Issue:


THIS IS TO CERTIFY TO: UNITED AIR LINES, INC.
that Insurers are providing 100% of the following Aircraft Hull & Liability
Insurances:


NAME INSURED:
 
PERIOD OF INSURANCE:
 
INSURERS:
 
POLICY NUMBER:
 
GEOGRAPHICAL LIMITS:
Worldwide Hull War limited to Western Hemisphere with commercial and or FAA
provided insurance; territorial limitations not defined in FAA policy.
AIRCRAFT INSURED:
All aircraft owned or operated by the Named Insured.
DESCRIPTION OF COVERAGE:
Comprehensive Airline Liability Insurance, Contractual Liability, including
Aircraft Liability, Passenger Liability, War Risk should the FAA stop carrying
it, including both Passengers and Other Third Parties, Cargo Liability and
Comprehensive General Liability, including Hangarkeepers, Excess Automobile,
Host Liquor Liability, Personal Injury, and Products Liability/Completed
Operations coverage.  All Risk Physical Damage Hull Coverage.
LIMIT OF LIABILITY
Combined Single Limits to be specified consistent with Article XII, or up to
[***].



SPECIAL PROVISIONS:


The insurers agree that coverage under this policy, by formal endorsement or
otherwise, is extended to insure all relevant terms and conditions of the United
Express Agreement, subject to the policy terms, conditions, limitations and
exclusions, between Contractor and United concerning Contractor’s Aircraft,
(hereinafter referred to as “Agreement”), including, inter alia:


1. The Insurers accept and insure the Indemnity and Hold Harmless provisions of
the Agreement, subject to the policy terms, conditions, limitations and
exclusions.
 


2. United, its affiliates, and their respective directors, officers, employees,
agents and indemnitees are named as additional insureds to the extent of the
liability assumed by Contractor under the Agreement, subject to the policy
terms, conditions, limitations and exclusions.
 
3. The Insurers agree that United shall not be liable for, nor have any
obligation to pay any premium due hereunder, and Insurers further agree that
they shall not offset or counter-claim any unpaid premium against the interest
of United.
 
4. The Insurers agree that all provisions of this insurance, except for the
limits of liability, shall operate in the same manner as if there were a
separate policy issued to each Insured.
 
5. The Insurers agree that this insurance shall be primary insurance without any
right of contribution from any other insurance which is carried by United.
 
6. The Insurers agree to waive their rights of subrogation against United, its
officers, directors, employees and indemnitees, to the extent the Contractor has
waived and released its rights under the Agreement.
 
7. The Insurers agree that as respects the interest of United, its directors,
officers, employees and indemnitees, this insurance shall not be invalidated by
any action or inaction of the Contractor, its officers, directors or employees,
and shall insure United, its directors, officers, employees and indemnitees
regardless of any breach or violation of any warranties, declarations,
conditions or exclusions contained in the policy by the Contractor, its
officers, directors or employees.
 
8. In the event of cancellation for any reason whatever or if any change of a
restrictive nature is made affecting the insurance certified hereunder, or if
this insurance is allowed to lapse due to non-payment of premium, such
cancellation, change or lapse shall not be effective as to United, its
directors, officers, employees and indemnitees for at least thirty (30) days
(ten (10) days in the case of non-payment of premiums, seven (7) days notice of
cancellation with respect to war risk) after written notice by registered mail
of such cancellation, change or lapse shall have been mailed to United.
 
9. With respect to claims or causes of action in favor of United or its
directors, officers, agents or employees, they shall not be considered as
additional insured thereunder.
 
Dated:  ___________________________


Authorized Representative:

 
 

--------------------------------------------------------------------------------

 

APPENDIX E


SAFETY STANDARDS FOR UNITED AIRLINES AND UNITED EXPRESS CARRIERS


We have developed common safety standards to evaluate and effectively manage
safety. We will commit to:


·  
Mutual support of one another in implementing these standards by sharing safety
data, information and expertise.

·  
Quality maintenance and operations training programs

·  
A carrier internal evaluation program to monitor key safety issues, including
maintenance practices, required inspection items, technical document control,
dangerous goods handling, training records and qualifications for all personnel.

·  
Quality programs to manage outsourcing of services.

·  
A formalized maintenance quality assurance program.

·  
Implementation of a program to rectify FAA inspection findings.

·  
Presence of a voluntary disclosure program.

·  
Formal process to routinely bring safety and compliance issues to the attention
of carrier’s senior management.

·  
Anonymous safety hazard reporting system.

·  
A Senior Management policy statement supporting open safety reporting by
employees.

·  
Director of Safety, reporting to the highest levels of management, overseeing
the carrier’s safety programs.

·  
Process for managing required corrective actions from FAA and internal audit
program as well as employee disclosure.

·  
Ongoing flight safety education/feedback program.

·  
Ground safety program in airport operating areas.

·  
Incident investigation process that includes accountability, recommendations and
actions taken.

·  
Establishment and maintenance of emergency response procedures and manual.

·  
Participation in UAL/industry safety information exchange forum.


 
 

--------------------------------------------------------------------------------

 

APPENDIX F


RAMP, DEICING AND CUSTOMER SERVICE STANDARDS


Ramp Service Standards


Overview


These Service Standards are meant to provide an overview for Contractor as well
as establishing service expectations for the day-to-day delivery of the United
Express product. This document is not intended to be an all-inclusive manual.
Please reference The Regional Ground Operations Manual (RGOM), and United Series
45 for procedures and regulations. The Service Standards outlined herein may
change periodically, subject to the needs of the operation and our product
delivery.  Any changes to these standards are at the sole discretion of United
Airlines and are not subject to contractual negotiations.


Safety


In all facets of United Express Carrier operations, SAFETY is our #1 priority.
It is expected that Contractor ensure all personnel maintain this same standard
during the course of performing their duties.


Service Standards


Aircraft Loading
All aircraft must be loaded in accordance with system loading standards. These
loading requirements may vary based on equipment type, weight and balance
constraints, and specific flight destinations


Baggage Handling
The complexity of work processes varies by location. Baggage handling at non-hub
locations consists primarily of originating and terminating product.
Expectations for these locations are incorporated with hub locations, with
variances determined by the level of work required.  In a hub or connecting
station, Contractor is responsible for the transfer of all baggage to United and
other airlines. Transferred bags are delivered as follows:


City Bags (terminating) are to be delivered directly to the baggage claim area.
The last bag should be on the claim device within [***] minutes of block
arrival.


“Hot” Connecting Bags, defined by length of connection time determined on a
local level by United Airlines, are to be delivered to the connecting flight at
the gate. The gate drop point is to be determined locally by the station.


“Cold” Connecting Bags, bags whose connect time is outside the Hot Bag
timeframe, are to be delivered to the designated sorter belt or transfer point.


Interline Bags (other airline connections) are to be delivered to the designated
interline drop point.


Catering
The Contractor is responsible for providing ice on overnight aircraft and for
other flights when requested.


Scanning
The scanning of baggage is an integral part of United and United Express ground
handling. Training for the execution of these processes will be provided to the
Contractor by United.  UA will provide the initial scanning equipment


REGIONAL GROUND ANTI ICING / DEICING SERVICE STANDARDS


Overview


These Service Standards are meant to provide an overview for Contractor as well
as establishing service expectations for the day-to-day delivery of the United
Express product. This document is not intended to be an all-inclusive manual.
The Service Standards outlined herein may change periodically, subject to the
needs of the operation and our product delivery.  Any changes to these standards
are at the sole discretion of United Airlines and are not subject to contractual
negotiations.


Safety


In all facets of United Express operations, SAFETY is our #1 priority. It is
expected that Contractor ensure all personnel maintain this same standard during
the course of performing their duties.


Service Standards


It is expected that Contractor and its employees will adhere to the performance
standards outlined in this document and comply with any and all De/Anti icing
procedures as outlined in the Certificate holders FAA approved program.


All De/Anti-icing Services to be performed by Contractor shall comply with the
requirements of the Federal Aviation Administration (FAA) and/or other
applicable governmental agencies.


The performance of any De/Anti-icing Service shall be subject to Contractor’s
applicable airport use of lease agreements and to all applicable federal, state
and local laws, statues, ordinance, rules and regulations.


Prior to the commencement of De/Anti-icing Services hereunder United or the
Flying Partners shall provide Handling Company with all material, whether in
written or electronic format, which pertains to the method and procedures to be
used to perform services on aircraft types operated as United Express.


Performance Standards


Contractor agrees to establish and maintain a timeframe of readiness (“callout
period”), satisfactory to United for deicing event staffing, and agrees to staff
the operation for imminent
snow events.


Contractor agrees to provide a written performance review, when applicable,
summarizing the elapsed time and actual gallons used by aircraft type for each
deicing/anti-icing event.


Fluid Usage


Trucks and or fluid containers will require that the fluid used is recorded
either by electronic or manual means. The readings will include a start reading
and an end reading. These readings will be attached to invoices for payment. 
Tactile checks will be performed (hands on check) on the leading edge of wings,
on winglets and on the flaps on all rear engine aircraft.


Service Providers


Service Providers are other Air Carriers or Fixed Base Operators (FBOs) that are
contracted by United Airlines or the United Express Handling Companys to
de/anti-ice United Express aircraft. These other Air Carriers or FBOs may be
either domestic or international.


United or the United Express Handling Companys may contract with other Air
Carriers foreign or domestic using their deicing program as long as the program
is approved by the FAA and United Express Carriers, their national regulator
agency and accepted by the Corporate Winter Operations Committee (CWOC) and
approved by the United Express carriers.


United or the United Express Handling Companys may contract with FBOs that use
other Air Carriers approved deicing programs or that have their own approved
deicing program and is accepted by the Corporate Winter Operations Committee
(CWOC) and approved by the United Express carriers. (Ref. The Winter Operations
Document Library in SkyNet, Secondary Provider Engagement.)


United or the United Express Handling Companys may contract with FBOs that do
not have a deicing program, as long as they are using and have been trained to
the approved United Airlines/ United Express deicing program  and is approved by
the Corporate Winter Operations Committee (CWOC) and the United Express
carriers.


Service Providers may have their own approved deicing program that does not
contain United Express specific requirements (fleet).  United Express
differences (aircraft) must accompany their program.  Service Providers that use
the United Express program may have specific requirements per topic in this
program. These specifics are addressed in each section as required.


When using a Service Provider's de/anti-icing program, United / United Express
Station Management is still responsible of assuring compliance with United/
United Express requirements, including Post Deicing Check and Post Deicing
Communications procedures. Subjected to airport authority restrictions,
oversight is required and documented to ensure compliance. Documentation must be
kept in a local file for the season.


The Captain of the aircraft in coordination with the United Express air carrier
company’s control center will be directly responsible for a clean aircraft, and
is the final authority as to the operation of that aircraft.
 
Stations that contract the use of a Service Provider's ground equipment,
personnel must be trained to the identified differences.


REFERENCED PROCEDURES


FAA Documents
FAA, FAR 121.629, “Operation in icing conditions”
FAA, FSAT bulletin, “FAA-Approved Deicing Program Updates”
FAA, Advisory Circular, "Ground Deicing and Anti-icing Program"
United Documents
FOM, Cold Weather Operations and individual Airport Information (10-7, 20-7)
Aircraft Flight Manuals Adverse Weather Operations section
Regulations 45-5, Deicer Operation
Ground Safety 5-12 > part-04 Safety Precautions No. 5-12-11 Unit Check
Deice 001
Industry Documents
SAE, ARP 4737 Aircraft Deicing/Anti-icing Methods
SAE, ARP 5149 Training Program Guidelines for De/Anti-icing of Aircraft
SAE, ARP 1971 Aircraft Deicing Vehicle - Self-Propelled, Large and Small
Capacity
SAE, AMS 1424 Deicing Type I fluid
SAE, AMS 1428 Anti-icing Type II/III/IV fluid
SAE, AMS 1431 Runway deicer – liquid
SAE, AMS 1435 Runway deicer – solid
ISO standard 11075 Type I
ISO standard 11078 Type II/III/IV





--------------------------------------------------------------------------------





 
CUSTOMER SERVICE STANDARDS


Overview


These Service Standards are meant to provide an overview for Contractor as well
as establishing service expectations for the day-to-day delivery of the United
Express product. This document is not intended to be an all-inclusive manual.
Please reference United Series 65 for procedures and regulations. The Service
Standards outlined herein may change periodically, subject to the needs of the
operation and our product delivery.  Any changes to these standards are at the
sole discretion of United Airlines and are not subject to contractual
negotiations.


Safety


In all facets of United Express operations, SAFETY is our #1 priority. It is
expected that Contractor ensure all personnel maintain this same standard during
the course of performing their duties.


Service Standards


It is expected that Contractor employees providing service to United’s customers
demonstrate the following behaviors:
Sincerely welcome customers, make eye contact, and use names when appropriate
Engage customers in a pleasant tone and manner
Acknowledge any customer problems and work to fix them, apologizing if necessary
Thank United’s customers for their business


It is expected that Contractor employees participate and comply with United’s
customer service commitments that were shared with the US Department of
Transportation.  The current provisions of “Our Customer Commitment” are as
follows:


·  
Offer the lowest fare available

·  
Notify customers of known delays, cancellations and diversions

·  
Provide on-time baggage delivery

·  
Provide a fair baggage liability limit

·  
Allow reservations to be held or cancelled

·  
Provide prompt ticket refunds

·  
Readily, capably and respectfully accommodate travelers with special needs

·  
Meet customer’s essential needs during long on-aircraft or in-airport delays,
diversions and cancellations

·  
Treat involuntarily denied boarding customers with fairness and consistency

·  
Disclose up-to-date travel itinerary, cancellation policies, frequent flyer
rules and aircraft configurations to our customers

·  
Work closely with our regional flying partners to deliver responsive customer
service

·  
Respond quickly, appropriately and courteously to customer questions and
complaints



Baggage Management Services
·  
Manage claim area

·  
Maintain communications with customers

·  
Process, manage and closeout Missing Baggage Claims

·  
Process and secure unclaimed baggage

·  
Accept or deny and process damaged baggage claims.

·  
Scan baggage tag information

·  
Enter tracing information into United’s tracing system, Worldtracer

·  
Monitor Priority bag and claim area delivery times providing input to ramp as
appropriate.



Gate Management Services
·  
Manage gate departure

·  
Board aircraft according to premium boarding standards

·  
Maintain communication with passengers and follow SOPs for announcements (see
S*UAL/ANNOUNCE) (FastAir Format see PROFILE NAME: UAL; NAME: ANNOUNCE)

·  
Perform crew ID checks

·  
Perform document checks

·  
Perform Denied Boarding process (Voluntary and Involuntary)

·  
Process Departure Management list

·  
Manage process of Standby lists

·  
Perform Seat allocation

·  
Reconcile passenger lists and boarding with aircraft  documents prior to
departure

·  
Complete Cargo Load Record passenger count at least [***] minutes prior to
departure

·  
Operate Passenger Loading Bridge (where applicable) or arrange for a qualified
operator

·  
Provide qualified personnel to operate passenger loading bridge and open and
close aircraft door

·  
Manage boarding process: ensure FAA minimums are onboard prior to boarding



Lobby Management Services
·  
Make announcements directing customers for appropriate processing

·  
Check and verify travel documents

·  
Check-in customer, allocate seat assignment

·  
Check baggage

·  
Assist customers when flights are interrupted, delayed, or cancelled.

·  
Arrange and perform porter services

·  
Arrange and assist customers with special needs

·  
Perform E-ticket functions

·  
Manage automated check-in device(s)

·  
Perform administrative functions supporting customer service

·  
Collect fees, service charges, surcharges, and taxes

·  
Follow prescribed lobby wait service standards

·  
GS/United First International – [***] serviced within [***] min. [***] serviced
within [***] min

·  
1K /United Business/United First Domestic – [***] serviced within [***] min.,
[***] serviced  within [***] min

·  
1P/ 2P / 3P /Star Gold/Silver – [***] serviced within [***] min., [***] serviced
within [***] min

·  
United Economy – [***] serviced within [***] min., [***] serviced within [***]
min



Special Services
·  
Provide assistance and services for persons with special needs

·  
Fully comply with all government regulations including the US Department of
Transportation’s Air Carrier Access Act (14CFR Part 382) – Nondiscrimination on
the Basis of Disability in Air  Travel.  Recognize, acknowledge, and provide
appropriate services to United’s Global Services and high-profile
customers.  Provide differentiated services to United’s premium customers.



Flight Close Out
Contractor is responsible for ensuring all flights are closed out in Apollo/ACI
immediately after
departure (completed within [***] minutes of flight departure). This includes
making the appropriate PB, PFS and PD entries. All customer counts, including
revenue and non-revenue customers, denied, as well as an accounting of any bags
held off due to weight/space restrictions, should be noted in the open comments
field of the flight close out.




 
 
 

--------------------------------------------------------------------------------

 

APPENDIX G


AIRCRAFT APPEARANCE STANDARDS


Overview


These Service Standards are meant to provide an overview for Contractor as well
as establishing service expectations for the day-to-day delivery of the United
Express product. This document is not intended to be an all-inclusive manual.
Please reference United Series 55 and the RGOM for procedures and regulations.
The Service Standards outlined herein may change periodically, subject to the
needs of the operation and our product delivery.  Any changes to these standards
are at the sole discretion of United Airlines and are not subject to contractual
negotiations.


Safety


In all facets of Carriers operations, SAFETY is our #1 priority. It is expected
that Contractor ensure all personnel maintain this same standard during the
course of performing their duties.


Service Standards


Cabin Amenities and Provisioning Supplies
Contractor will maintain custody and responsibility for all cabin amenity and
provisioning supplies. Local Station management is responsible for the ordering,
stocking, storing and auditing of all provisioning supplies and materials.
Contractor will issue all provisioning supplies, including cabin amenity
products in order to meet flight schedule requirements and service level
expectations.


Those items include but are not limited to:
Garbage Bags for the Flight Deck, Galley and Lavatory Paper Towels, Cleaning
Chemicals, Soap and Disinfectants, Customer Lavatory Supplies, All Customer
Amenities identified in Series 55-4, Extended Delay Kits.


Cabin Search Procedures
In accordance with regulations mandated by the Transportation Security
Administration, (TSA), all passenger aircraft designated as “Remain Overnight”,
(RON), “Red Eye”, and “International” (either inbound or outbound) are to be
completely searched.


Carriers aircraft are to be searched in accordance with the procedures
identified in Series 55-2-10. Requirements as contained in the AOSSP or other
published TSA Security Directives shall supercede Series 55 Regulations.


Cleaning Chemicals
United will provide Contractor with a list of all approved chemicals required to
perform the contracted services, and shall make available all applicable
Material Safety Data Sheets (MSDS).  Handling Company is responsible for
providing all daily disposable and/or reusable supplies used in the actual
cleaning of the aircraft.
Those items, which Contractor is expected to provide at their expense include,
but are not limited to, the following:


Mop heads, Rags, Cleaning Towels, Scrapers, Gloves, Sponges, Scrub Pads, Vacuum
cleaners with attachments, Buckets, Window Squeegees, Brushes, Sprayer and
Bottles, Bags, Paper Towels, and Safety Equipment (Face shields and gloves for
lavatory servicing) or other type of carrier supplies identified on the current
supply sheet.


Lavatory Service Requirements
Effective with each flight schedule revision, United will identify by flight
segment and station those planes that require lavatory service. The frequency of
this type of service is determined by United in order to meet customer
expectations and aircraft maintenance requirements including adhoc
requests.  Lavatory service is to be performed in accordance with the procedures
identified in Series 55-052-02, 55-05-03, and 55-05-04.  Should lavatory service
failures occur; in addition to any recovery costs see Exhibit C,
“Aircraft/GSE/Facilities Damage” for details.


Monthly Literature Change Outs/Improper Placement
At the end of each calendar month, aircraft cleaning vendor will remove old
literature (Weekly and Monthly) off of assigned aircraft and dispose of
accordingly.  Handling Company will insure every F and Y class seat is
provisioned with Safety Cards and new literature in each seat pocket.  Handling
Company will ensure all assigned aircraft are completed within the layover
period of aircraft at their respective location and prior to departure. United
will be responsible for ordering the necessary amount of literature required for
mission compliance.  If insufficient inventory prevents the vendor from
completing the literature change, United must be notified and the required
inventory amounts for mission completion by the vendor will be provided as soon
as possible.


A mission failure is hereby defined as any aircraft assigned for literature
change that is completely missed, partially completed (i.e., 1 or more rows not
complete), or provisioned incorrectly (i.e., incorrect order placement,
resulting in wrong display of literature in 1 or more rows).


Overnight Aircraft Cleaning
Overnight aircraft are defined as those with a layover of five (5) hours or
greater.  Overnight aircraft are to be cleaned and secured in accordance with
the procedures identified in Series 55-2-02.


See attached cleaning matrix below:


[exhibit10-76.jpg]
 
 

--------------------------------------------------------------------------------


 
APPENDIX H


CUSTOMER RELATIONS SERVICE STANDARDS


General
Headquarters must have a management level contact designated as primary liaison
for Customer Relations contact in addressing problem resolution and potential
investigations.   Additional staff to be provided as necessary to ensure
effective response to customer complaints.




Department of Transportation consumer issues:
Carrier shall participate in monthly review of customer complaints sent to the
US Department of Transportation.   Such review will likely include shifting of
responsibility for such complaints from United to the carrier for DOT accounting
and enforcement purposes.


Based on DOT regulations, carriers will be responsible for directly preparing
dispositive replies to disability and discrimination claims by customers, as
well as any related investigatory work, record-keeping or reporting required by
the DOT.  UA will be available for guidance.




Customer compensation and goodwill:
Airports will be equipped with and agents trained for use of Customer Problem
Resolution (CPR) tools to assist with front-line problem resolution.  Guidelines
on the program and monthly reporting on utilization will be provided to the
carrier by United.


Carrier will ensure that Skykits are available for use onboard by flight
attendants onboard  for shortfalls in product or service.   Flight attendants
will be trained in Skykit use.   Guidelines and quarterly activity reporting
will be provided by United.  The carrier will take action on any  trends
identified in the reports.


Customer Communication:
Carrier communication with customers will be completed within United Airlines
customer relations service standards.


All communication with customers which includes compensation will be  copied to
United for inclusion in the customer relations’ tracking system.


Customer Comment Cards will be provided at stations.   Where allowed by
airports, such cards will be displayed at counters and gates.  Otherwise, they
will be available upon customer request.  Carriers will use feedback from such
cards for action or communication in stations.
 
Reporting
Carriers will be responsive to trends reported by station or issues that are
brought to UA attention by customers.


Carrier will be provided a monthly report detailing customer complaints,
compliments and comments.  Carrier will receive complaints of an egregious
nature on an immediate basis for investigation and remedial action.

 
 

--------------------------------------------------------------------------------

 

APPENDIX I


UNITED EXPRESS MAIL AND SPD SERVICE STANDARDS


United Express (UAX) carrier flights are listed in the Official Airlines Guide
(OAG) publications as United (UA) flights and the destinations served are
extensions of the United Airlines network. Due to current aircraft capacity,
mail and small package service are the only cargo services currently provided by
UAX carriers. United Express carriers will participate in and adhere to United
Airlines’ standards for mail and SPD (Small Package Dispatch). Mail and SPD
shipments tendered to and originating on UAX flights, and those shipments
transferred to and delivered on UAX flights, are subject to the rules and
regulations published in UA Cargo Regulations 45-12 (Mail), 50-6 (SPD), 50-14
(UAX), and 50-16 (Station Service Standards), and Ramp Service Regulations 45-2
& 8.


Mail and SPD Services:


·  
UAX personnel will adhere to UA published procedures and provide for the safe
and expeditious transportation of U.S. Mail as agreed to in the contract(s)
between the United States Postal Service (U.S.P.S.) and United Airlines.

·  
UAX personnel will provide acceptance, processing and handling of all Small
Package Dispatch (SPD) products in accordance with UA published procedures.



Training


·  
Each United Express carrier/ handler is responsible to train all employees who
perform mail and SPD service activities using the curriculum provided by United
Airlines.

·  
United Airlines will provide the necessary materials and will provide “Train the
Trainer” support when notified and coordinated with sufficient lead-time.

·  
It is the responsibility of each United Express carrier/handler to maintain
employee proficiency, knowledge and skill level with a system for training new
employees and providing recurrent training for existing employees.

·  
Each UAX carrier/handler will be required to keep updated training records.

·  
Each UAX carrier/handler will ensure its employees remain in compliance with
United Airlines’ Dangerous Goods, and all FAA or TSA mandated Security policies
and procedures.



Standards


Each UAX carrier/handler will achieve all UA mail and SPD service goals:


MAIL
·  
All Mail must be scanned with the applicable and appropriate scans as required
by the U.S.P.S. using the scanners provided by UA.

·  
All originating mail must receive a tender scan and a load scan to the specific
planned flight.

·  
Mail transferring from one flight to another flight will receive a transfer load
scan.

·  
All mail terminating will receive a delivery scan within the required delivery
times set forth by the U.S.P.S. and United contract.

·  
By contract, the U.S.P.S. does not pay for mail moved if the required scans are
not performed. UAX carrier/handler will perform 100% of all required scans.



SPD
·  
UAX carriers/handlers will accept SPD shipments at the ticket counter or
designated area up to [***] prior to the departure of each flight.

·  
UAX carriers/handlers will properly complete and distribute copies of an Air Way
bill (AWB) for each SPD shipment.

·  
UAX carriers/handlers will correctly input all AWB information into United
Airlines’ Unimatic AFIS display. BSPD/BCOR to be completed prior to the
departure of the selected flight.

·  
UAX carriers/handlers will deliver all received SPD shipments to the designated
delivery point within [***] of the arrival of each flight.

·  
UAX carriers/handlers will enter on-hand info (BSOH) into AFIS within [***]
after flight arrival.

·  
UAX carriers/handlers will ensure date; time, customer’s name and signature are
entered on the Delivery Receipt of the AWB when customer picks SPD up.

·  
UAX carriers/handlers will complete the AWB at destination and input into AFIS
using the TERM format in Unimatic within [***] after customer sign-off.

·  
United Airlines requires the UAX carriers/handler to correctly input all data
into AFIS with [***] accuracy. All fields must be input correctly for an AWB to
be considered accurate.



Performance
·  
United Airlines will apply a chargeback of [***] for each AWB that is not input
or is input incorrectly into the AFIS display in Unimatic and that causes a
customer claim.

·  
The UAX carrier/handler will be held responsible and charged back for all Lost
and Damaged claims arising from mis-handling of shipments in their control.

·  
United Airlines will apply a chargeback against the UAX carrier/handler for the
total value of any shipment that fails to meet the time standards for acceptance
or delivery that causes a customer claim.

·  
United Airlines will apply a chargeback against the UAX carrier/handler for the
total value of all mail payments withheld by the U.S.P.S. due to missed or
improper scans.

·  
United Airlines will apply a chargeback against the UAX carrier/handler for the
total value of all mine fines issued by the U.S.P.S. due to loss, depredation,
or damage while in the UAX carrier/handler’s custody or control.

 
Reference


·  
United Airlines ramp service regulations (Series 45)

o  
Chapter 45-2:    Ramp

o  
Chapter 45-12:  Mail Handling

·  
United Airlines cargo service regulations (Series 50)

o  
Chapter 50-06:  Small Package Dispatch (SPD)

o  
Chapter 50-14:  United Express

o  
Chapter 50-16:  Station Service Standards

·  
United Airlines Small Package Dispatch Quick Reference Guide

·  
Unitedcargo.com

·  
United Express Customer Service Standards Manual


 
 

--------------------------------------------------------------------------------

 

 APPENDIX J


PROGRAM FEES
 
[***]
 
 

--------------------------------------------------------------------------------


 
APPENDIX K


IAD HARDSTAND OPERATION


Summary of Operation:


Colgan Air may operate in a hardstand operation during the 17:00 bank at IAD.


United is not responsible for any costs associated with the hard stand
operation, including but not limited to costs associated with the movement of
aircraft, the movement of crews.



 
 

--------------------------------------------------------------------------------

 



APPENDIX L


PERFORMANCE GOALS


 
[***]



 
 

--------------------------------------------------------------------------------

 



APPENDIX M


 
OFFICER POSITION’S ENTITLED TO POSITIVE SPACE LEISURE TRAVEL ON CONTRACTOR’S
UNITED EXPRESS FLIGHTS
 




Phil Trenary and spouse
CEO and President, Pinnacle


Peter Hunt and spouse
CFO, Pinnacle & Colgan Air


Doug Shockey and spouse
COO, Pinnacle & Colgan Air


George Casey and spouse
President and General Manager, Colgan Air

 
 

--------------------------------------------------------------------------------

 
